       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 1 of 91



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Yeremey O. Krivoshey (State Bar No. 295032)
 2   Blair E. Reed (State Bar No. 316791)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5            ykrivoshey@bursor.com
              breed@bursor.com
 6
     BURSOR & FISHER, P.A.
 7   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 8   New York, NY 10019
     Telephone: (212) 989-9113
 9   Facsimile: (212) 989-9163
     E-Mail: scott@bursor.com
10
     Attorneys for Plaintiff
11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13

14

15    SANDRA MCMILLION, JESSICA                     Case No. 4:16-cv-03396-YGR
      ADEKOYA, and IGNACIO PEREZ, on
16    Behalf of Themselves and all Others Similarly DECLARATION OF YEREMEY
      Situated,                                     KRIVOSHEY IN SUPPORT OF
17                                                  PLAINTIFF’S MOTIONS IN LIMINE
                               Plaintiffs,
18           v.                                     Date: April 12, 2019
19                                                  Time:
      RASH CURTIS & ASSOCIATES,                     Courtroom: 1
20
                                Defendant.         Judge: Hon. Yvonne Gonzalez Rogers
21

22

23

24

25

26
27

28
     DECLARATION OF YEREMEY KRIVOSHEY ISO PLAINTIFF’S MOTIONS IN LIMINE
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 2 of 91




 1   I, Yeremey Krivoshey, declare as follows:

 2          1.      I am an attorney at law licensed to practice in the State of California and a member

 3   of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in

 4   this action. I have personal knowledge of the facts set forth in this declaration and, if called as a

 5   witness, I could and would competently testify thereto under oath.

 6          2.      Attached hereto as Exhibit 1 is a true and correct copy of Defendant Rash Curtis &

 7   Associates’ (Non-Retained) Expert Witness Disclosure Pursuant to Fed. R. Civ. P. 26(a)(2)(C) and

 8   Defendant’s Written Summary of the Opinions of Non-Retained, Percipient Witness[es].

 9          3.      Trial Exhibit 504 (bates stamped RCA 272-278) was produced on October 23, 2017,

10   two days before the October 25, 2017 fact discovery deadline, and three days after the deposition

11   of Defendant’s Rule 30(b)(6) witness. Notably, Trial Exhibit 504 was contained in the same late

12   production as the stricken Trial Exhibit 508. Plaintiff would suffer the same prejudice from

13   allowing Trial Exhibit 504 to come in at this stage as Trial Exhibit 508, as Plaintiff did not have the

14   chance to depose Defendant’s Rule 30(b)(6) witness as to the contents thereof. For clarity, only

15   bates numbers RCA-272 and RCA 274-278 of Trial Exhibit 504 were produced formally for the

16   first time on October 23, 2017 (after the 30(b)(6) deposition). RCA-273, although not bates

17   stamped at the time, was attached as Exhibit 6 to the 8/24/17 Declaration of Robert Keith in

18   Support of Defendant Rash Curtis & Associates’ Supplemental Opposition to Plaintiff’s Motion for
19   Class Certification

20          4.      Attached hereto as Exhibit 2 is a true and correct copy of Trial Exhibit 505 (bates

21   stamped RCA 012718-012724). Trial Exhibit 505 contains heavy redactions, and the document

22   was never listed on any of Defendant’s privilege logs. Defendant never produced Trial Exhibit 505

23   in its redacted form until January 22, 2019, after the January 11, 2019 deadline to exchange

24   exhibits had passed.

25          5.      On January 10, 2019, Plaintiff McMillion, Plaintiff Adekoya, and Defendant settled

26   all the claims at issue in this case with respect to McMillion and Adekoya.
27

28
     DECLARATION OF YEREMEY KRIVOSHEY ISO PLAINTIFF’S MOTIONS IN LIMINE                                      i
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 3 of 91




 1
            6.      Trial Exhibit 580 is a copy of excerpts from the June 20, 2017 Deposition of Steven
 2   Kizer in Rash Curtis & Associates, Inc. v. Kizer, Case No. FCS048565, pending in the Superior
 3   Court of the State of California, County of Solano. This deposition was taken two months after the
 4   April 13, 2017 deposition of Steven Kizer in the present case, which Defendant failed to attend.
 5   Plaintiff was not provided any notice of the state court deposition.
 6          7.      Attached hereto as Exhibit 3 is a true and correct copy of Plaintiff’s January 17,
 7   2019 email to Defendant’s counsel requesting that Defendant provide its “deposition transcript
 8   designations as soon as possible.” Plaintiff stated that “[w]e need those to be able to exchange
 9   motions in limine and believe they should have been exchanged with the exhibits list.”
10          8.      Attached hereto as Exhibit 4 is a true and correct copy of Colin Weir’s November
11   12, 2018 Expert Report.
12          I declare under the penalty of perjury under the laws of the State of California and the
13   United States that the foregoing is true and correct and that this declaration was executed in Walnut
14   Creek, California this 15th day of February, 2019.
15                                                                /s/ Yeremey Krivoshey
16                                                                Yeremey Krivoshey

17

18
19

20

21

22

23

24

25

26
27

28

     DECLARATION OF YEREMEY KRIVOSHEY ISO PLAINTIFF’S MOTIONS IN LIMINE                                  ii
     CASE NO. 4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 4 of 91




                                                         EXHIBIT 1
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 5 of 91

1    Mark E. Ellis - 127159
     Anthony P. J. Valenti - 284542
2    Lawrence K. Iglesias - 303700
     ELLIS LAW GROUP LLP
3    1425 River Park Drive, Suite 400
     Sacramento, CA 95815
4    Tel:(916)283-8820
     Fax:(916)283-8821
5    mellis@ellislawgrp.com
     avalenti@ellislawgrp.com
6    liglesias@ellislawgrp.com

7 Attorneys for Defendant RASH CURTIS &ASSOCIATES

8
 g                                  UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11    SANDRA McMILLION, JESSICA ADEKOYA, Case No.: 4:16-cv-03396-YGR JSC
      AND IGNACIO PEREZ, on Behalf of
l2    Themselves and all Others Similarly Situated, DEFENDANT RASH CURTIS &
                                                    ASSOCIATES'(NON-RETAINED)EXPERT
13          Plaintiffs,                             WITNESS DISCLOSURE PURSUANT TO
                                                    FED.R. CIV. P. 2b(a)(2)(C)
14    ~,

15    RASH CURTIS &ASSOCIATES,
16            Defendant.
17

18          Pursuant to Rule 26(a)(2)(C) of the Federal Rules of Civil Procedure, and paragraph 10 of the
19 Court's Standing Order in Civil Cases, Defendant Rash Curtis &Associates hereby discloses the

20 following persons as percipient witnesses who may testify at trial with technical expertise akin to an
21 expert:.

22          1.      Robert Keith: Mr. Keith is one of Rash Curtis' Executive Vice Presidents, and, as such,
23 he may provide non-retained (percipient witness)expert testimony regarding the setup and configuration

24 of the collection software, platforms, and dialing systems historically used by Rash Curtis (including,

25 but not limited to: (1) Beyond ARM,(2) the so-called "VIC dialer," (3) Global Connects dialing

26 equipment and software, and (4) TCN's dialing equipment and software), as well as the custom

27 programming,configurations, and data storage irnplemented by Rash Curtis' collection software vendor,

28 DAKCS. Mr. Keith may also provide testimony regarding whether the VIC, Global Connect, and/or

                                                     -1-
                 DEFENDANT RASH CURTIS &ASSOCIATES'(NON-RETAINED)EXPERT WITNESS DISCLOSURE
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 6 of 91

 1
     TCN telephone dialing equipment contained a number generator; that is, a device that can actually and
2
     independently create, either randomly or sequentially, telephone numbers which do not otherwise exist
3
     in the system. Mr. Keith may also provide testimony regarding whether the VIC,Global Connect, and/or
4
     TCN telephone dialing equipment possesses the "present capacity" to generate (again, either randomly
5
     or sequentially)such telephone numbers and to dial those telephone numbers. Mr. Keith may also testify
6
     as to whether Rash Curtis used or utilized an artificial or prerecorded voice in connection with the subject
7
     telephone calls at issue. Finally, Mr. Keith may also provide testimony regarding Rash Curtis policies
8
     and procedures regarding skip-tracing of telephone numbers and other data enrichment techniques, as
9
     well as his review of Rash Curtis' collection notes and other business records to determine whether a
10
     specific telephone number was obtained by skip-tracing and/or from Rash Curtis' client (the debtor's
11
     creditor) with prior express consent(and any purported revocation of consent). A written summary of
12
     Mr. Keith's opinions, as well as the documents he reviewed in connection with the formation of those
13
     opinions, is attached hereto as Exhibit A.
14
            2.      Chris Paff: Mr. Paff is one of Rash Curtis' Executive Vice Presidents, and, as such, he
15
     may provide non-retained (percipient witness) expert testimony regarding the setup and configuration of
16
     the collection software, platforms, and dialing systems historically used by Rash Curtis (including, but
17
     not limited to:(1)Beyond ARM,(2)the so-called "VIC dialer,"(3)Global Connect's dialing equipment
18
     and software, and (4) TCN's dialing equipment and software), as well as the custom programming,
19
     configurations, and data storage implemented by Rash Curtis' collection software vendor, DAKCS. Mr.
20
     Paff may also provide testimony regarding whether the VIC, Global Connect, and/or TCN telephone
21
     dialing equipment contained a number generator; that is, a device that can actually and independently
22
     create, either randomly or sequentially, telephone numbers which do not otherwise exist in the system.
23
     Mr.Paff may also provide testimony regarding whether the VIC,Global Connect, and/or TCN telephone
24
     dialing equipment possesses the "present capacity" to generate (again, either randomly or sequentially)
25
     such telephone numbers and to dial those telephone numbers. Mr. Paff may also testify as to whether
26
     Rash Curtis used or utilized an artificial or prerecorded voice in connection with the subject telephone
27
     calls at issue. Finally, Mr. Paff may also provide testimony regarding Rash Curtis policies and
28

                                                        -2-
                 DEFENDANT RASH CURTIS &ASSOCIATES'(NON-RETAINED)EXPERT WITNESS DISCLOSURE
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 7 of 91

 1
     procedures regarding skip-tracing of telephone numbers and other data enrichment techniques, as we11
2
     as his review of Rash Curtis' collection notes and other business records to determine whether a specific
3
     telephone number was obtained by skip-tracing and/or from Rash Curtis' client (the debtor's creditor)
4
     with prior express consent(and any purported revocation of consent). A written summary of Mr. Paff's
5
     opinions, as well as the documents he reviewed in connection with the formation of those opinions, is
6
     attached hereto as Exhibit B.
7
            3.      Dan Correa: Mr. Correa is Rash Curtis' Senior Director of Operations, and, as such, he
8
     may provide non-retained (percipient witness) expert testimony regarding the setup and configuration of
9
     the collection software, platforms, and dialing systems historically used by Rash Curtis (including, but
10
     not limited to:(1)Beyond ARM,(2)the so-called "VIC dialer,"(3)Global Connect's dialing equipment
11
     and software, and (4) TCN's dialing equipment and software), as well as the custom programming,
12
     configurations, and data storage implemented by Rash Curtis' collection software vendor, DAKCS. Mr.
13
     Correa may also provide testimony regarding whether the VIC, Giobai Connect, and/or TCN telephone
14
     dialing equipment contained a number generator; that is, a device that can actually and independently
15
     create, either randomly or sequentially, telephone numbers which do not otherwise exist in the system.
16
     Mr. Correa may also provide testimony regarding whether the VIC, Global Connect, and/or TCN
17
     telephone dialing equipment possesses the "present capacity" to generate (again, either randomly or
18
     sequentially) such telephone numbers and to dial those telephone numbers. Mr. Correa may also testify
19
     as to whether Rash Curtis used or utilized an artificial or prerecorded voice in connection with the subject
20
     telephone calls at issue. Finally, Mr. Correa may also provide testimony regarding Rash Curtis policies
21
     and procedures regarding skip-tracing of telephone numbers and other data enrichment techniques, as
22
     well as his review of Rash Curtis' collection notes and other business records to determine whether a
23
     specific telephone number was obtained by skip-tracing and/or from Rash Curtis' client (the debtor's
24
     creditor) with prior express consent(and any purported revocation of consent). A written summary of
25
     Mr. Cornea's opinions, as well as the documents he reviewed in connection with the formation of those
26
     opinions, is attached hereto as Exhibit C.
27

28

                                                        -3-
                 DEFENDANT RASH CURTIS &ASSOCIATES'(NON-RETAINED)EXPERT WITNESS DISCLOSURE
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 8 of 91

 1
             4.      Nick Keith: Mr. Keith is Rash Curtis' Information Technology Manager, and, as such,
2
     he may provide non-retained (percipient witness)expert testimony regarding the setup and configuration
3
     of the collection software, platforms, and dialing systems historically used by Rash Curtis (including,
4
     but not limited to: (1) Beyond ARM,(2) the so-called "VIC dialer," {3) Global Connect's dialing
5
     equipment and software, and (4) TCN's dialing equipment and software), as well as the custom
6
     programming,configurations, and data storage implemented by Rash Curtis' collection software vendor,
7
     DAKCS. Mr. Keith may also provide testimony regarding whether the VIC, Global Connect, and/or
8
     TCN telephone dialing equipment contained a number generator; that is, a device that can actually and
9
     independently create, either randomly or sequentially, telephone numbers which do not otherwise exist
10
     in the system. Mr. Keith may also provide testimony regarding whether the VIC,Global Connect, and/or
11
     TCN telephone dialing equipment possesses the "present capacity" to generate (again, either randomly
12
     or sequentially)such telephone numbers and to dial those telephone numbers. Mr. Keith may also testify
13
     as to whether Rash Curtis used or utilized an artificial or prerecorded voice in connection with the subject
14
     telephone calls at issue. Finally, Mr. Keith may also provide testimony regarding Rash Curtis policies
15
     and procedures regarding skip-tracing of telephone numbers and other data enrichment techniques, as
16
     well as his review of Rash Curtis' collection notes and other business records to determine whether a
17
     specific telephone number was obtained by skip-tracing and/or from Rash Curtis' client (the debtor's
18
     creditor) with prior express consent(and any purported revocation of consent). A written summary of
19
     Mr. Keith's opinions, as well as the documents he reviewed in connection with the formation of those
20
     ~ opinions, is attached hereto as Exhibit n.
21

22 Dated: November 12, 2018

23

24

25                                                     Attorney for Defendant
                                                       RASH CURTIS &ASSOCIATES
26

27

28

                                                        ~!!
                  DEFENDANT RASH CURTIS &ASSOCIATES'(NON-RETAINED)EXPERT WITNESS DISCLOSURE
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 9 of 91




                                              .;
                                         --   ~,
           Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 10 of 91

 1   Mark E. Ellis - 127159
     Anthony P. J. Valenti - 284542
 2   Lawrence K. Iglesias - 303700
     ELLIS LAW GROUP LLP
 3   1425 River Park Drive, Suite 400
     Sacramento, CA 95815
     Tel:(916)283-8820
 4   Fax:(916)283-8821
 5   mellis@ellislawgrp.com
     avalenti@ellislawgrp.com
 6   liglesias@ellislawgrp.com

 ~   Attorneys for Defendant RASH CURTIS &ASSOCIATES

 8
 9                                     UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA
10

11    SANDRA McMILLION, JESSICA ADEKOYA, Case No.: 4:16-cv-03396-YGR JSC
      AND IGNACIO PEREZ,on Behalf of
12    Themselves and all Others Similarly Situated, WRITTEN SUMMARY OF THE OPINIONS
                                                    OF NON-RETAINED,PERCIPIENT
13          Plaintiffs,                             WITNESS ROBERT KEITH PURSUANT
                                                    TO FED.R. CIV. P. 26(a)(2)(C)
14    ~'

15    ASH CURTIS &ASSOCIATES,

16            Defendant.

17
1g           1.        Robert Keith is expected to testify that he is an Executive Vice President at Rash Curtis

19 &Associates. He is expected to testify that he has been in the collection business for over 20 years and
20 has been employed at Rash Curtis for over 10 years in several capacities, including Collection Manager,

21   and, for the last several years, as Executive Vice President. He is expected to testify that he is familiar

22 with the collection policies and procedures used by Rash Curtis during the relevant time periods,

23 including during the collection communications made by Rash Curtis to Plaintiffs Sandra McMillion,

24 Jessica Adekoya and Ignacio Perez. He is expected to testify that he personally reviewed Rash Curtis'

25 collection notes/business records reflecting Rash Curtis' collection activities and communications as to

26 each Plaintiff. He is expected to testify that he also reviewed the materials provided to Rash Curtis by
27 its creditor-clients at the times the relevant accounts here were assigned to Rash Curtis for collection He

28 is expected to testify that he also spoke with various managers at Rash Curtis, including Nick Keith and

                                                         -1-
                  WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 11 of 91

 1   Dan Correa, from Rash Curtis' Internet Technology and Collection Departments, respectively, to assist
 2 him in his review and understanding ofthe business records and collection policies and procedures. He

 3 is expected to testify that he personally reviewed other records and information stored in Rash Curtis'

4 electronic collection files as to each named Plaintiff, and that all ofthese file materials are kept by Rash

 5 Curtis in its ordinary course of its business.

6          2.        Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis'
 7 collection notes reflecting its collection attempts as to Sandra McMillion. These collection notes are

 8 business records created and stored in Rash Curtis' collection software as part its regular course of

 9 business. Each of the entries or notations was created contemporaneously, by Rash Curtis' collection

10 software or by its collectors, with the events noted. These collection notes/business records reflect the

11   phone calls placed by Rash Curtis, whether the phone call was manually or automatically dialed, whether
12 it was successful in connecting with the phone number called, and the outcome ofthe call. Rash Curtis'

13 collection software typically generates a record of when a call is placed by Rash Curtis. Rash Curtis'

14 collectors are both trained and required by company policy to invariably and accurately document their

15 collection efforts, including the substance of their conversations with debtors. Mr. Keith's review of

16 Rash Curtis' records show it did not obtain Ms. McMillion's cell phone number ending in 0589 by skip-

17 tracing. Rather the cell phone was obtained by Rash Curtis from its creditor-client, Marin General

18 Hospital, at the times it referred Ms. McMillion's various accounts to Rash Curtis for collection,

19         3.        Mr. Keith is expected to testify that he personally reviewed copies of Ms. McMillion's
20 medical records which Marin General Hospital ("MGH") provided to Rash Curtis when it assigned

21 Sandra McMillion's debts for collection. These records document that Ms. McMillion voluntarily

22 provided her cell phone number ending in 0589 to MGH related to medical services on at least five

23 separate occasions, including on June 28, 2015, July 1, 2015, July 30, 2015, September 2, 2015 and

24 October 1, 2015. Mr. Keith's review of Rash Curtis' records confirms Rash Curtis did not obtain her

25 cell phone number ending in 0589 by skip-tracing; rather her phone number was supplied by MGH at

26 the time ofthe assignments.

27         4.        Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis'
28 collection notes reflecting its collection communications to Jessica Adekoya related to collection

                                                       _2_

                WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 12 of 91

 1 '~, attempts for the debt she incurred on behalf of her minor son, Adeleke. As stated above, these business ~

2 records were generated and saved stored in the ordinary course of business and were made

 3 contemporaneously tyith the events reflected therein.

4          5.        Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis' ~
 5 collection notes for Geraldine Caldwell, the mother of Ms. Adekoya. These collection notes/t~usiness

6 records are kept in the ordinary course of business and reflect the phone calls placed by Rash Curtis,

 7 whether the phone call was manually or automatically dialed, whether it was successful in connecting

 8 with the phone number called, and the outcome of the call.              Rash Curtis' collection software
9 automatically records when a call is placed by Rash Curtis' or received. Rash Curtis' collectors are both

10 trained and required by company policy to invariably document all of their collection communications

11   accurately, including the substance of their conversations with debtors.
12         6.        Mr. Keith is expected to testify that he personally reviewed copies of Adeleke Adekoya's
13 medical records from Doctors Medical Center("DMC"). Adeleke is Ms. Adekoya's son. These records

14 were provided to Rash Curtis by DMC when it assigned her account to Rash Curtis for collection and

15 are kept in the ordinary course ofbusiness. These records indicate that Ms. Adekoya,provided her phone

16 number ending in 5496, without restriction, to DMC in connection with her son's treatment. DMC,in

17 turn, provided that phone number to Rash Curtis at the time of its referral of Ms. Adekoya's debt for

18 collection. Mr. Keith's review of the records confirms Rash Curtis did not obtain Adekoya's phone

19 number ending in 5496 by skip tracing.

20         7.        Mr. Keith is expected to testify that he personally reviewed copies of Jessica Adekoya's
21   medical records from DMC. These records were provided to Rash Curtis by DMC, are kept in the
22 ordinary course of business by Rash Curtis, and indicate that Ms. Adekoya, provided her phone number

23 ending in 5496, without restriction, to DMC in connection with her own treatment. DMC, in turn,

24 provided that phone number to Rash Curtis.

25         8.        Mr. Keith is expected to testify that he personally reviewed copies of Geraldine
26 Caldwell's medical records from DMC. These records were provided to Rash Curtis by DMC, have

27 (been kept in the ordinary course of business by Rash Curtis, and they indicate that Ms. Caldwell's

28 daughter, Jessica Adekoya,is listed as a contact.

                                                        -3-
                WRIT"I'EN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 13 of 91

 1         9.        Mr. Keith is expected to testify that he personally reviewed a copy of a screenshot of a
 2 so-called "ECA Advanced Trace Report" which Rash Curtis obtained on Ms. Adekoya. Rash Curtis

 3 uses "ECA Advanced Trace Reports," which it obtains from Experian, to "fill in the blanks" as to

 4 demographic information it may be missing as to particular debtors. The screenshot does not show or

 5 reflect a cell phone number ending in 5496. This means Rash Curtis did not obtain the cell phone number

 6 ending in 5496 by ECA skip-tracing. If the number had been ECA skip-traced, it would be listed on this

 7 report.

 8         10.       Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis'
 9 collection notes as to debtor Daniel Reynoso. These collection notes are created and stored by Rash

10 Curtis' collection software as part of its regular business practices, and each of the entries therein is

11   created contemporaneously, as discussed above, at the time of the events noted, and the system is
12 designed for accuracy, and the collectors are also so trained.

13         11.       Mr. Keith is expected to testify that he personally reviewed copies of Daniel Reynoso's
14 medical records from Sutter General Hospital. These records were provided to Rash Curtis by Sutter

15 General Hospital when it assigned Mr. Reynoso's account to Rash Curtis for collection, and have been

16 kept in the ordinary course of business by Rash Curtis. The records show that Mr. Reynoso provided

17 his phone number ending in 5193, with no restrictions, to Sutter General Hospital in connection with his

18 treatment. Sutter General Hospital, in turn, provided that phone number to Rash Curtis in connection

19 with its referral to Rash Curtis ofDaniel Reynoso's debt for collection. Mr. Keith's review ofthe records

20 confirm Rash Curtis did not skip-trace Reynoso's phone number to obtain the number ending in 5193.

21         12.       Mr. Keith is expected to testify that he personally reviewed a copy of a screenshot of an
22 "ECA Advanced Trace Report" which Rash Curtis obtained from Experian on Mr. Reynoso. It does not

23 show a phone number ending in 5193. These records are generated and kept in the ordinary course of

24 business. The absence of the phone number ending in 5193 on this report means Rash Curtis did not

25 obtain the phone number it called ending in 5193 by ECA skip-tracing.

26         13.       Mr. Keith is expected to testify that he personally reviewed a copy of a screenshot of a
27 (so-called "Edit Tracking Report" for Daniel Reynoso's account. This record is generated and kept by

28 (Rash Curtis in the ordinary course of its business. This edit tracking report details that on June 7, 2016,



                WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 14 of 91

 1   at 3:27 p.m.,the phone number ending in 5193 was removed from Rash Curtis' database. If one ofRash
2 Curtis' collection employees had manually added the phone number ending in 5193 to Reynoso's

 3 account, it would be shown on this report as a"new value;" however,it does not. This also confirms the

4 phone number ending in 5193 was provided to Rash Curtis by Sutter General Hospital when it

 5 electronically assigned Reynoso's debt to Rash Curtis for collection and not added by skip-tracing (via

6 ECA or otherwise). This document establishes that Rash Curtis did not skip-trace (via ECA or

 7 otherwise)the phone number ending in 5193; rather, it was provided to Rash Curtis by its creditor-client,

 8 Sutter General Hospital, when Rash Curtis received the debt referral.

 9        14.      Mr. Keith is expected to testify that he personally reviewed a copy of a letter received by
10 Rash Curtis &Associates, and it purports to serve as a "cease and desist" request made by Plaintiffs'

11   counsel on behalf of Ms. McMillion. The letter is dated March 4, 2016 and was provided by Plaintiffs'
12 counsel.to Rash Curtis and is kept in the ordinary course ofbusiness. Mr. Keith's review ofRash Curtis'

13 collection notes confirms this is the first written "cease and desist" request which Rash Curtis received

14 from Ms. McMillion. The letter indicates it was received by Rash Curtis on March 9, 2016.

15         15.     Mr. Keith is expected to testify that his review of Rash Curtis' collection notes and
16 business records demonstrates that Ms. McMillion was treated on various dates by various health care

17 providers for which she was charged. Ms. McMillion did not fully pay for treatment, and her multiple

18 collection accounts were sent to Rash Curtis for collection by Marin General Hospital.

19         16.      Mr. Keith is expected to testify that Rash Curtis' collection notes indicate it really only
20 spoke with Ms. McMillion on two occasions. Mr. Keith is expected to testify that Ms. McMillion

21 testimony, that she spoke with Rash Curtis' collectors numerous times in 2016, is categorically untrue.

22 Rash Curtis' records demonstrate it only spoke with her on February 2, 2016 and on February 17, 2016.

23         17.      Mr. Keith is expected to testify that Rash Curtis was provided Ms. McMillion's cell phone
24 number ending in 0589 on December 17, 2015, when its client (and Ms. McMillion's creditor), Marin

25 General Hospital, referred two Accounts (Nos. 2578480 and 2578480) to Rash Curtis for collection.

26 Rash Curtis began calling Ms. McMillion's cell phone number ending in 0589 on December 23, 2015.

27 Rash Curtis called Ms. McMillion again on December 24, 2015; it spoke to an unidentified woman who

28 stated she was a "representative" of Ms. McMillion and wanted to know about the nature ofthe call. Mr.

                                                       -5-
             WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 15 of 91

 1   Keith is expected to testify that the Rash Curtis collector properly terminated the call without providing
 2 any information because the call recipient could not be positively identified as the debtor herself.

 3         1$.      Mr. Keith is expected to testify that, despite calling the 0589 number between December
 4 24, 2015 and February 2, 2016 (a period of 40 days), Rash Curtis was never able to have a "live'I

 5 conversation" with Ms. McMiilion. Mr. Keith is expected to testify that Rash Curtis' attempts to call'

 6 Ms. McMillion were not intended to harass her, but only to talk to her.

 7         19.      Mr. Keith is expected to testify that, at 4:00 p.m. on February 2, 2016, Rash Curtis left a'
 8 voice message on Ms. McMillion's cell phone number ending in 0589. Thirty minutes later, Ms.

 9 McMillion called into Rash Curtis and orally requested that Rash Curtis stop calling her. Rash Curtis

10 honored Ms. McMillion's oral cease-and-desist request and made no further calls to heron that account

11   between February 2, 2016 and February 15, 2016.
12         20.      Mr. Keith is expected to testify that, on February 15,2016, MGH referred to Rash Curtis
13 ~ a new McMillion medical account(No. 2603552) for collection for medical services rendered to Ms.

14 (McMillion on September 2,2015. That account also showed Ms. McMillion's cell phone number ending

15 (in 0589 had been provided to MGH on the September 2, 2015 date of service.

16         21.      Mr. Keith is expected to testify that, the next day, February 16, 2016, Rash Curtis called
17 Ms. McMillion's cell phone number at 8:09 a.m. on this new and different collection account, but was

18 unable to reach her. Rash Curtis called her again on Account No. 2603552 on the following day,

19 February 17, 2016. This time, Rash Curtis was able to reach Ms. McMillion. She cut off our collector

20 while receiving the"mini-Miranda" admonition by making an oral cease-and-desist request. Rash Curtis

21   terminated the call, and placed no further calls to her on this account (No. 2603552). Mr. Keith is
22 expected to testify that he reviewed Rash Curtis' collection notes as to Ms. McMillion, and all of the

23 phone calls were made between 8:00 a.m. and 9:00 p.m. Virtually all of Rash Curtis' attempts to talk

24 with her were unsuccessful.

25         22.      Mr. Keith is expected to testify that, as shown by Rash Curtis' records, on January 5,
26 (2015, Ms. Adekoya took her minor son, Adeleke Adekoya, to Doctors Medical Center("DMC")in San

27 Pablo, California. As shown in Rash Curtis' records, Ms. Adekoya provided her cell phone number

28 ending in 5496 to DMC,and listed herselfas her son's contact, during this visit. Ms. Adekoya ultimately

                                                       -6-
              WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 16 of 91

 1   became indebted in connection with the medical services DMC rendered to her son. This debt (No.
 2 2446237) for Adekoya's son's treatment, was referred to Rash Curtis for collection on May 14, 2015.

 3 The records also show Ms. Adekoya personally sought treatment at DMC in 2015, and she voluntarily

 4 provided her cell phone number ending in 5496. Rash Curtis was provided with the cell phone number

 5 she had provided to DMC when DMC referred her son's debt(No. 2446237)for collection on May 14,

 6 2015. From May 15, 2015, to March 10, 2016, the collection notes indicate that despite numerous

 7 attempts to reach her, it was unsuccessful in reaching Ms. Adekoya by phone. Rash Curtis' repeated

 8 attempts to reach her were not for purposes of harassment, but to talk to her. On March 10, 2016, Ms.

 9 Adekoya finally answered her cell phone; she told the Rash Curtis representative that she was in a

10 "hurry" because she was at work, and she asked the representative to email her at an email address she

11   provided. Between March 14 and March 16,2016, Rash Curtis placed three more calls to Ms. Adekoya's
12 cell phone, but, again, was unable to reach her. Rash Curtis' notes reflect its collectors made attempts to

13 talk to Ms. Adekoya's mother, Geraldine Denise Caldwell,about her own debt at the same phone number

14 ending in 5496.

15         23.      Mr. Keith is expected to testify that, on March 16, 2016, Rash Curtis' collection notes
16 indicate it called Ms. Adekoya at her work number ending in 9400. Ms. Adekoyaorally told Rash Curtis

17 not to call her work number ending in 9400;she did not tell Rash Curtis to cease calling the 5496 number.'

18 Rash Curtis' notes demonstrate Rash Curtis honored Ms. Adekoya's request, removed her work number'

19 ending in 9400, and placed no further calls to that number. On April 18,2016, at 6:40 p.m.,the collection

20 notes indicate Rash Curtis received a cease and desist as to the number ending in 5496 from Ms.

21   Adekoya, and the notes establish Rash Curtis never called that number again. Mr. Keith's review of the
22 collection notes confirms all ofthe calls were made between 8:00 a.m. and 9:00 p.m.

23         24.      Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis'
24 collection notes which reflect the referral of a new collection account from Marin General Hospital to

25 Rash Curtis (Account 2763532) on December 13, 2016. This account was for a debt owed by Ms.

26 McMillion to Marin General Hospital in connection with Ms. McMillion's June 27,2016 date ofservice.

27 Mr. Keith's review of Rash Curtis' other supplemental collection notes and business records indicate

28 that, in addition to Account 276353, Marin General Hospital referred Rash Curtis an additional six

                                                       -7-
              WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS RQBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 17 of 91

 1   accounts owed by Ms. McMillion since this lawsuit was filed. Mr. Keith's review of the TCN call logs
2 produced by Rash Curtis indicate that the January 25, 2017 calls to Ms. McMillion were made in

 3 reference to Account 2763532,and not in reference to any ofher prior accounts on which she purportedly

4 revoked her prior express consent.

 5        25.      Mr. Keith is expected to testify that he personally reviewed copies of Ms. McMillion's
6 medical records from Marin General Hospital provided by Marin General Hospital to Rash Curtis when

 7 it sent these new collection accounts. The records indicate that Ms. McMillion was admitted to Marin

 8 General Hospital on June 27,2016, and she provided her cell phone number ending in 0589 on that visit.

 9 The records further indicate that Ms. McMillion signed Marin General Hospital's Conditions of

10 Admission form on June 27, 2016, agreeing to "promptly pay all hospital bills..." Finally, the records

11 indicate that, Ms. McMillion continued to provide her cell phone number ending in 0589 to Marin

12 General Hospital even after this lawsuit was filed, such as on June 27,2016, and again on November 15,

13 2016.

14        26.      Mr. Keith is expected to testify that he personally reviewed copies of Rash Curtis'
15 collection notes for Ms. Caldwell's debt(Account 1993006). These collection notes indicate that Rash

16 Curtis made calls to the cell phone number ending in 5496 in connection with Ms. Adekoya's mother's

17 (Ms. Caldwell's) account between January 8, 2014 and January 11, 2014. Mr. Keith's review ofthe call

18 logs _produced by Rash Curtis indicate that the January 8, 2014 call was placed before Rash Curtis

19 requested askip-tracing report on Ms. Caldwell. Rash Curtis, therefore, must have necessarily received

20 the 5496 number when Doctors Medical Center referred the Account 1993006 to Rash Curtis on January

21 8,2014. Mr. Keith's review ofthe Global Connect ca11 logs confirms that the January 2014 phone calls

22 were made in reference to Account 1993006, and not in reference to Ms. Adekoya's debt (Account

23 2446237). Likewise, the phone calls placed on Apri127, 2016 and April 28, 2016 were also made in

24 reference to Account 1993006, not Account 2446237.

25         27.     Mr. Keith is expected to testify that, during the relevant time periods of the class,
26 (including during the collection communications-made by Rash Curtis to Plaintiffs, Rash Curtis employed

27 three different telephone dialing systems:(1) VIC;(2) Global Connect; and (3) TCN. None of these

28 three telephone dialing systems has the present capacity to generate telephone numbers, using either a

                                                     -8-
             WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 18 of 91

 1 random or sequential number generator, and then dial those telephone numbers. Rather, these platforms

2 only dial phone numbers from apre-generated list compiled by an individual.

 3        28.       Mr. Keith is expected to testify that the collection notes as to each Plaintiff reflect
4 collection calls that were made manually or by the three telephone dialing systems Rash Curtis used

 5 from 2012 to the present("VIC,""Global Connect," and "TCN"). The collection notes further reflect

6 'almost all ofthe attempted phone calls were dropped with no connection to the recipient's cell phone or

 7 voicemail, some phone calls "skipped" which means they did not connect (not that they were skip-

 8 traced), some phone calls were never answered, and some phone calls connected but no prerecorded or

 9 artificial message was left. Mr. Keith's review ofthe records confirms these(no contactJno connection)

10 scenarios reflect the overwhelming majority of the attempted calls. Mr. Keith's review of Rash Curtis'

11 collection notes indicate Rash Curtis talked with Mr. Perez on only one occasion, and when he told Rash

12 Curtis to cease calling, it honored that request. Likewise, Mr. Keith's review of the collection notes as

13 to Ms. McMillion and Ms. Adekoya reflect that Rash Curtis talked with each of the women on a couple'

14 of occasions, and whenever they asked Rash Curtis to stop calling(on a particular account) Rash Curtis',

15 in fact stopped calling on that account.

16        29.       Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has personally
17 reviewed, for the February 16, 2016 call to Ms. McMillion provide: "GCO21616:09:25 4156320589-

18 PHONE ANSWERD [SIC] NO LINKBACK." The first two letters, "GC," mean the call was placed

19 using Global Connect. The next ten digits, "021616:09:25," mean the call was placed on February 16,

20 2016 at 09:25 hours, or 9:25 a.m. The next ten digits,"4156320589," mean the call was placed to phone

21 number(415)632-0589. The phrase "Phone Answered No Linkback" means that either Ms. McMillion

22 or her voicemail answered the call, but the Global Connect.dialer did not detect any live person on the

23 other end, and therefore terminated the call without leaving a prerecorded or artificial voice message on

24 her voicemail.

25        30.       Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has personally
26 reviewed, for the February 17, 2016 call to Ms. McMillion read: "GCO21716:16:13 4156320589-

27 PHONE ANSWERD [SIC] NO LINKBACK." The first two letters, "GC," mean the call was placed

28 using Global Connect. The next ten digits, "021716:16:13," mean the call was placed on February 16,

                                                       -9-
             WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 19 of 91

 l   2016 at 16:13 hours, or 4:13 p.m. The next ten digits,"4156320589," mean the call was placed to phone
2 number(415)632-0589. The phrase "Phone Answered No Linkback" means that either Ms. McMillion

 3 or her voicemail answered the call, but the Global Connect dialer did not detect any live person on the

4 other end, and therefore terminated the call without leaving a prerecorded or artificial voice message on

 5 her voicemail.

6         31.       Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has personally
 7 reviewed, do not show calls made to Ms. McMillion on February 25,2017. However,Rash Curtis' TCN

 8 call logs (produced on November 3, 2017) show that a call was made on February 25, 2017 at

9 approximately 11:42 a.m. The call result was a "machine hang-up." This means that the TCN dialer

10 'detected that Ms. McMillion's voicemail answered the call, and it terminated the call without leaving a ~

11   prerecorded artificial or message on her voicemail.
12         32.      Mr. Keith is expected to testify that Rash Curtis' TCN call logs, which he has personally
13~ reviewed, show that the second February 25, 2017 call was made at approximately 12:49 p.m. The call

14 result was a "machine hang-up." This means that the TCN dialer detected that Ms. McMillion's',

15 voicemail answered the call, and it terminated the call without leaving apre-recorded or artificial

16 message on her voicemail.

17         33.      Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has
18 personally reviewed, for the Apri127, 2016 call to Ms. Adekoya show:"GC042716:16:32 5106925496-

19 PHONE ANSWERD [SIC] NO LINKBACK." The first two letters,"GC," mean the call was placed by

2d   Global Connect. The next ten digits, "042716:16:32," mean the call was placed on April 27, 2016 at
21 .16:32 hours, or 4:32 p.m. The next ten digits,"5106925496," mean the call was placed to phone number

22 (510) 692-5496. The phrase "Phone Answered No Linkback" means that either Ms. Adekoya or her

23 voicemail answered the call, but the Global Connect dialer did not detect any live person on the other

24 end, and therefore terminated the call without leaving a prerecorded or artificial voice message on her

25 voicemail.

26         34.      Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has personally
27 (reviewed, for the Apri128, 2016 call to Ms. Adekoya indicate:"GC042816:18:18 5106925496-PHONE

28 ANSWERD NO LINKBACK." The first two letters, "GC," mean the call was placed using Global

                                                       -10-
              WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 20 of 91

 1   Connect. The next ten digits, "042816:18:18," mean the call was placed on April 28, 2016 at 18:18
2 hours, or 6:18 p.m. The next ten digits,"5106925496," mean the call was placed to phone number(510)

 3 692-5496. The phrase "Phone Answered No Linkback" means that either Ms. Adekoya or her voicemail

4 answered the call, but the Global Connect dialer did not detect any live person on the other end, and

 5 therefore terminated the call without leaving apre-recorded or artificial voice message on her voicemail.

6         35.       Mr. Keith is expected to testify that Rash Curtis' collection notes, which he has
 7 personally reviewed,for debtor Daniel Reynoso indicate that no prerecorded or artificial voice messages

 8 were ever left on Mr. Perez's cell phone number ending in 5193. To the contrary, several entries list the

9 call result: "NML —MACHINE." "No Message Left" means the Global Connect dialer detected an

10 answering machine or voicemail and terminated the call without leaving a prerecorded or artificial voice

11   message on his voicemail. The other call results indicate several calls were "skipped" or not made, the
12 number dialed was "busy," or "invalid," or the call was answered but there was no linkback, meaning

13 the Global Connect dialer did not detect a live person on the other end, and therefore terminated the call

14 without leaving any prerecorded or artificial voice message on Mr. Perez's voicemail.

15         36.      Mr. Keith is expected to testify that Rash Curtis received the cell phone number ending
16 in 5193 on May 7,2015, when Sutter General Hospital referred Daniel Reynoso's account to Rash Curtis

17 for collection. From May 7,2015 until June 7, 2016, Rash Curtis believed the cell phone number ending

18 in 5193 belonged to Mr. Reynoso, and Rash Curtis also believed it possessed Mr. Reynoso's prior

19 express consent to call that number in connection with its attempts to collect the debt which Mr. Reynoso

20 owed to Sutter General Hospital. It was not until June 7,2016,the date on which Rash Curtis was finally

21   able to first reach someone at the cell phone number ending in 5193, that Rash Curtis actually learned'
22 that the 5193 number had been reassigned to Mr. Perez and no longer belonged to Mr. Reynoso. During'

23 this call, Mr. Perez informed Rash Curtis that he did not know Mr. Reynosa In response, Rash Curtis

24 removed the 5193 number from its collection software database and never called it again. From May 7,

25 2015, until June 7, 2016, Rash Curtis was acting with a good faith belief that it possessed valid prior

26 express consent to call the 5193 number in order to reach Mr. Reynoso.

27         37.      Mr. Keith is expected to testify that when one ofRash Curtis' managers wants to generate
28 (a list of phone numbers he or she wants Global Connect(or TCN)to call, he or she does so using Rash

                                                      -11-
              WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 21 of 91

 1   Curtis' debt collection software. First, the manager enters certain criteria(such as account age, balance
2 owed, etc.) which filters through all of our active collection accounts and narrows the universe of

3 accounts to some subset. The debt collection software then exports certain information, usually

4 including the collection account numbers, the debtors' first and last name, and one or more phone

 5 numbers for each account, into what is known as a "tab-delimited" file. This file is then uploaded to the

6 Global Connect (or TCN)software system via Global Connect's (or TCN's) website. Only then will

 7 Global Connect(or TCN)begin placing telephone calls to the telephone numbers contained in the "tab-

 8 delimited" file. In other words, a significant and substantial amount of human intervention is required

9 in order for Rash Curtis' telephone dialing platforms to place any telephone calls.

10         38.      Mr. Keith is expected to testify that Rash Curtis' collection notes, which are stored in its
11   debt collection software, are not "searchable." In order to ascertain whether we called a "wrong
12 number," we would need to examine every single line entry of every collection note for every account

13 referred to us during the last five years. Accordingly, it is essentially impossible to know whether a

14 particular number called is a "wrong number" and belongs to a third-party or other non-debtor, and

15 compiling a list of such numbers is simply not feasible given the limitations of Rash Curtis' debt

16 collection software.

17         39.      Mr. Keith is expected to testify that he is not personally aware ofRash Curtis ever loading
18 a phone number from phone fields 5 through 10 which Rash Curtis did not first obtain from one of its

19 creditor-clients into its dialers to be autodialed. The only human errors which resulted in the phone

20 numbers from the wrong phone fields being loaded into one of Rash Curtis' dialers in the past involved

21   an isolated incident and only involved phone numbers which Rash Curtis had first obtained prior express
22 consent to dial.

23         40.      Mr. Keith is expected to testify that it is Rash Curtis' policy, procedure, and practice to
24 only load phone numbers stored in fields 1 through 4 into its dialers (Global Connect, TCN,and VIC).

25 It is Rash Curtis' policy, procedure, and practice not to load phone numbers from fields 5 through 10

26 into Rash Curtis' dialers. If a phone number which appears in phone fields 5 through 10 was loaded into

27 Rash Curtis' dialers, it was because the phone number was separately stored in phone fields 1 through

28 4, and not because it was loaded from a field reserved for skip-traced phone numbers.

                                                       -12-
              WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 22 of 91

 1        41.         Mr. Keith is expected to testify that sometimes Rash Curtis receives a phone number from
2 one of its creditor-clients, stores the phone number in phone fields 1 through 4, and then subsequently

 3 obtains the same phone number from skip-tracing and stores it separately in phone fields 5 through 10.

4 The same phone number then is simultaneously stored in phone fields 1-4 and 5-10. Under those

5 circumstances, if that phone number is loaded into one of Rash Curtis' dialers, it is because it was

6 separately stored in phone fields 1 through 4, and not because it was stored in or loaded from phone

 7 fields 5 through 10 or obtained through skip-tracing. Cell phone numbers which Rash Curtis first

 8 discovers from skip-tracing, and which were not first provided to Rash Curtis by one of its creditor-

 9 clients or the debtor, are not loaded into Rash Curtis' dialers, and it is Rash Curtis' invariable policy not

10 1 to do so.

11         42.        Mr. Keith is expected to testify that Rash Curtis did not skip-trace Plaintiff Ignacio
12 Perez's cell phone number. On May 7,2015, Sutter General Hospital referred a debt, known as Account

13 'i 2432181, to Rash Curtis for collection. When Sutter General Hospital referred Account 2432181 for

14 collection, it also sent Mr.Perez's cell phone number ending in 5193, which was contained on the patient

15 information facesheet Sutter General Hospital provided.

16         43.        Mr. Keith is expected to testify that it is possible that a number placed in fields 5-10 may'
17 have been placed there by human error, not because it was skip-traced. It is also possible that a telephone

18 number may have been manually transferred from one account to another on which Rash Curtis was no

19 longer actively collecting.

20                                                                     9
     ~ Dated: November 12, 2018                                      ~~~
21                                                                    - ~    ,C
                                                                E. Ellis
22

23

24

25

26

27

28

                                                         -13-
                 WRITTEN SUMMARY QF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS ROBERT KEITH
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 23 of 91




                                  ~'             ~';
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 24 of 91

 1   Mark E. Ellis - 127159
     Anthony P. J. Valenti - 284542
 2   Lawrence K. Iglesias - 303700
     ELLIS LAW GROUP LLP
 3   1425 River Park Drive, Suite 400
     Sacramento, CA 95815
 4   Tel:(916)283-8820
     Fax:(916)283-8821
 5   mellis@ellislawgrp.com
     avalentz@ellislawgrp.com
6    liglesias@ellislawgrp.com

 7 ~ Attorneys for Defendant RASH CURTIS &ASSOCIATES

 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11    SANDRA.McMILLION, JESSICA ADEKOYA, Case No.: 4:16-cv-03396-YGR JSC
      AND IGNACIO PEREZ, on Behalf of
12    Themselves and all Others Similarly Situated, WRITTEN SUMMARY OF THE OPINIONS
                                                    OF NON-RETAINED,PERCIPIENT
13          Plaintiffs,                             WITNESS CHRIS PAFF PURSUANT TO
                                                    FED.R.CIV. P. 26(a)(2)(C)
14

15    RASH CURTIS &ASSOCIATES,
16           Defendant.
17

18         1.       Chris Paff is expected to testify that he is an Executive Vice President at Rash Curtis &
19 Associates. He is expected to testify that he has been in the collection business for over 17 years and

20 has been employed at Rash Curtis for practically his entire career in several capacities, including

21   Collection Manager,and,for the last several years, as Executive Vice President. He is expected to testify
22 that he is familiar with the collection policies and procedures used by Rash Curtis during the relevant

23 time periods, including during the collection communications made by Rash Curtis to Plaintiffs Sandra

24 McMiilion, Jessica Adekoya and Ignacio Perez. He is expected to testify that he personally reviewed

25 Rash Curtis' collection notes/business records reflecting Rash Curtis' collection activities and

26 communications as to each Plaintiff. He is expected to testify that he also reviewed the materials

27 provided to Rash Curtis by its creditor-clients at the times the relevant accounts here were assigned to

28 Rash Curtis for collection He is expected to testify that he also spoke with various managers at Rash

                                                       -1-
                WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 25 of 91

 1
     Curtis, including Nick Paff and Dan Correa, from Rash Curtis' Internet Technology and Collection
2
     Departments, respectively, to assist him in his review and understanding of the business records and
3
     collection policies and procedures. He is expected to testify that he personally reviewed other records
4
     and information stored in Rash Curtis' electronic collection files as to each named Plaintiff, and that all'
5
     ofthese file materials are kept by Rash Curtis in its ordinary course of its business.
6
            2.       Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
7
     collection notes reflecting its collection attempts as to Sandra McMillion. These collection notes are
8
     business records created and stored in Rash Curtis' collection software as part its regular course of
9
     'business. Each of the entries or notations was created contemporaneously, by Rash Curtis' collection
10
     ;software or by its collectors, with the events noted. These collection notes/business records reflect the
11
     phone calls placed by Rash Curtis, whether the phone call was manually or automatically dialed, whether
12
     it was successful in connecting with the phone number called, and the outcome ofthe call. Rash Curtis'
13
     collection software typically generates a record of when a call is placed by Rash Curtis. Rash Curtis'
14
     collectors are both trained and required by company policy to invariably and accurately document their
15
     collection efforts, including the substance oftheir conversations with debtors. Mr. Paff's review ofRash
16
     Curtis' records show it did not obtain Ms. McMillion's cell phone number ending in 0589 by skip-
17
     tracing. Rather the cell phone was obtained by Rash Curtis from its creditor-client, Marin General
18
     Hospital, at the times it referred Ms. McMillion's various accounts to Rash Curtis for collection.
19
            3.       Mr. Paff is expected to testify that he personally reviewed copies of Ms. McMiilion's
20
      medical records which Marin General Hospital ("MGH") provided to Rash Curtis when it assigned
21
      Sandra McMillion's debts for collection. These records document that Ms. McMillion voluntarily
22
      provided her cell phone number ending in 0589 to MGH related to medical services on at least five
23
      separate occasions, including on June 28, 2015, July 1, 2015, July 30, 2015, September 2, 2015 and
24
      October 1, 2015. Mr. Paff's review of Rash Curtis' records confirms Rash Curtis did not obtain her cell
25
      phone number ending in 0589 by skip-tracing; rather her phone number was supplied by MGH at the
26
      time ofthe assignments.
27

28

                                                        -2-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
           Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 26 of 91

 1
              4.      Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
2
       collection notes reflecting its collection communications to Jessica Adekoya related to collection
3
       attempts for the debt she incurred on behalf of her minor son, Adeleke. As stated above, these business
4
       records were generated and saved stored in the ordinary course of business and were made
5
       contemporaneously with the events reflected therein.
6
              5.       Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
7
       collection notes for Geraldine Caldwell, the mother of Ms. Adekoya. These collection notes/business
 8
       records are kept in the ordinary course of business and reflect the phone calls placed by Rash Curtis,
9
       whether the phone call was manually or automatically dialed, whether it was successful in connecting
10
       with the phone number called, and the outcome of the call.             Rash Curtis' collection software
11
       ' automatically records when a call is placed by Rash Curtis' or received. Rash Curtis' collectors are both
12
       trained and required by company policy to invariably document all of their collection communications
13
       accurately, including the substance oftheir conversations with debtors.
14
              6.       Mr. Paff is expected to testify that he personally reviewed copies of Adeleke Adekoya's
15
       medical records from Doctors Medical Center("DMC"). Adeleke is Ms. Adekoya's son. These records
16
       were provided to Rash Curtis by DMC when it assigned her account to Rash Curtis for collection and
17
       are kept in the ordinary course ofbusiness. These records indicate that Ms. Adekoya,provided her phone
18
       number ending in 5496, without restriction, to DMC in connection with her son's treatment. DMC,in
19
       turn, provided that phone number to Rash Curtis at the time of its referral of Ms. Adekoya's debt for
20
       collection. Mr. Paff's review of the records confirms Rash Curtis did not obtain Adekoya's phone
21 ;
       number ending in 5496 by skip tracing.
22
              7.       Mr. Paff is expected to testify that he personally reviewed copies of Jessica Adekoya's
23
       medical records from DMC. These records were provided to Rash Curtis by DMC, are kept in the
24
       ordinary course of business by Rash Curtis, and indicate that Ms. Adekoya, provided her phone number
25
       ending in 5496, without restriction, to DMC in connection with her own treatment. DMC, in turn,
26
       provided that phone number to Rash Curtis.
27

28

                                                          -3-
                   WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
            Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 27 of 91

 1
               8.        Mr. Paffis expected to testify that he personally reviewed copies of Geraldine Caldwell's
 2
         medical records from DMC. These records were provided to Rash Curtis by DMC,have been kept in
 3
        the ordinary course of business by Rash Curtis, and they indicate that Ms. Caldweli's daughter, Jessica
 4
         Adekoya,is listed as a contact.
 5
               9.        Mr. Paffis expected to testify that he personally reviewed a copy of a screenshot of a so-
 6
        called "ECA Advanced Trace Report" which Rash Curtis obtained on Ms. Adekoya. Rash Curtis uses
 7
        "ECA Advanced Trace Reports," which it obtains from Experian, to "fill in the blanks" as to
 8
        demographic information it maybe missing as to particular debtors. The screenshot does not show or
 9
        'reflect a cell phone number ending in 5496. This means Rash Curtis did not obtain the cell phone number
10
         ending in 5496 by ECA skip-tracing. Ifthe number had been ECA skip-traced, it would be listed on this
11
        report.
12
               10.       Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
13
         collection notes as to debtor Daniel Reynoso. These collection notes are created and stored by Rash
14
        '~ Curtis' collection software as part of its regular business practices, and each of the entries therein is
15
         created contemporaneously, as discussed above, at the time of the events noted, and the system is
16
        ~' designed for accuracy, and the collectors are also so trained.
17
               11.       Mr. Paff is expected to testify that he personally reviewed copies of Daniel Reynoso's
18
         medical records from Sutter General Hospital. These records were provided to Rash Curtis by Sutter
19
         General Hospital when it assigned Mr. Reynoso's account to Rash Curtis for collection, and have been
20 I,
         kept in the ordinary course of business by Rash Curtis. The records show that Mr. Reynoso provided
21
         his phone number ending in 5193, with no restrictions, to Sutter General Hospital in connection with his
22
         treatment. Sutter General Hospital, in turn, provided that phone number to Rash Curtis in connection
23
         with its referral to Rash Curtis of Daniel Reynoso's debt for collection. Mr. Paffs review ofthe records
24
         confirm Rash Curtis did not skip-trace Reynoso's phone number to obtain the number ending in 5193.
25
               12.       Mr. Paff is expected to testify that he personally reviewed a copy of a screenshot of an
26
        "ECA Advanced Trace Report" which Rash Curtis obtained from Experian on Mr. Reynoso. It does not
27
        (show a phone number ending in 5193. These records are generated and kept in the ordinary course
28

                                                             -4-
                     WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 28 of 91

 1
     business. The absence of the phone number ending in 5193 on this report means Rash Curtis did not

     obtain the phone number it called ending in 5193 by ECA skip-tracing.
3
            13.       Mr. Paff is expected to testify that he personally reviewed a copy of a screenshot of a so- ~
4
     called "Edit Tracking Report" for Daniel Reynoso's account. This record is generated and kept by Rash
5
      Curtis in the ordinary course ofits business. This edit tracking report details that on June 7,2016,at 3:27
6
     p.m., the phone number ending in 5193 was removed from Rash Curtis' database. If one ofRash Curtis'
7
      collection employees had manually added the phone number ending in 5193 to Reynoso's account, it
8
      would be shown on this report as a "new value;" however, it does not. This also confirms the phone
9
      number ending in 5193 was provided to Rash Curtis by Sutter General Hospital when it electronically'
10
      assigned Reynoso's debt to Rash Curtis for collection and not added by skip-tracing (via ECA ar
11
      otherwise). This document establishes that Rash Curtis did not skip-trace (via ECA or otherwise) the
12
      phone number ending in 5193; rather, it was provided to Rash Curtis by its creditor-client, Sutter General
13
      Hospital, when Rash Curtis received the debt referral.
14
            14.       Mr. Paff is expected to testify that he personally reviewed a copy of a letter received by
15
      Rash Curtis &Associates, and it purports to serve as a "cease and desist' request made by Plaintiffs'
16
      counsel on behalf of Ms. McMillion. The letter is dated March 4, 2016 and was provided by Plaintiffs'
17
      counsel to Rash Curtis and is kept in the ordinary course of business. Mr. Paff's review of Rash Curtis'
18
      collection notes confirms this is the first written "cease and desist" request which Rash Curtis received
19
     from Ms. McMillion. The letter indicates it was received by Rash Curtis on March 9, 2016.
20
            15.       Mr.Paffis expected to testify that his review ofRash Curtis' collection notes and business
21
     (records demonstrates that Ms. McMillion was treated on various dates by various health care providers
22
      for which she was charged. Ms. McMillion did not fully pay for treatment, and her multiple collection
23
     ~ accounts were sent to Rash Curtis for collection by Marin General Hospital.
24
            16.       Mr. Paff is expected to testify that Rash Curtis' collection notes indicate it really only
25
      spoke with Ms. McMillion on two occasions. Mr. Paff is expected to testify that Ms. McMillion
26
      testimony, that she spoke with Rash Curtis' collectors numerous times in 2016, is categorically untrue.
27
      Rash Curtis' records demonstrate it only spoke with her on February 2, 2016 and on February 17, 2016.
28

                                                          -5-
                  WRIT"I'EN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 29 of 91

 1
            17.       Mr. Paffis expected to testify that Rash Curtis was provided Ms. McMiliion's cell phone ~
2
      number ending in 0589 on December 17, 2015, when its client (and Ms. McMillion's creditor), Marin
3
      General Hospital, referred two Accounts (Nos. 2578480 and 2578480) to Rash Curtis for collection.
4
      Rash Curtis began calling Ms. McMillion's cell phone number ending in 05$9 on December 23, 2015.
5
      Rash Curtis called Ms. McMillion again on December 24, 2015; it spoke to an unidentified woman who
6
      stated she was a "representative" of Ms. McMillion and wanted to know about the nature ofthe call. Mr.
7
      Paff is expected to testify that the Rash Curtis collector properly terminated the call without providing
8
      any information because the call recipient could not be positively identified as the debtor herself.
9
            18.       Mr. Paff is expected to testify that, despite calling the 0589 number between December ~
10
     ~ 24, 2015 and February 2, 2016 (a period of 40 days), Rash Curtis was never able to have a "live ~
11
     ~ conversation" with Ms. McMillion. Mr. Paffis expected to testify that Rash Curtis' attempts to call Ms.
12
     ~ McMillion were not intended to harass her, but only to talk to her.
13
            19.       Mr. Paff is expected to testify that, at 4:00 p.m. on February 2, 2016, Rash Curtis left a''
14
      voice message on Ms. McMillion's cell phone number ending in 0589. Thirty minutes later, Ms.
15
      McMillion called into Rash Curtis and orally requested that Rash Curtis stop calling her. Rash Curtis
16
      honored Ms. McMillion's oral cease-and-desist request and made no further calls to her on that account
17
      between February 2, 2016 and February 15, 2016.
18
            20.       Mr. Paff is expected to testify that, on February 15, 2016, MGH referred to Rash Curtis
19
     (anew McMillion medical account (No. 2603552) for collection for medical services rendered to Ms.
20
      McMillion on September 2,2015. That account also showed Ms. McMillion's cell phone number ending
21
      in 0589 had been provided to MGH on the September 2, 2015 date of service.
22
            21.       Mr. Paff is expected to testify that, the next day, February 16, 2016, Rash Curtis called
23
      Ms. McMillion's cell phone number at 8:09 a.m. on this new and di,fferent collection account, but was
24
      unable to reach her. Rash Curtis called her again on Account No. 2603552 on the following day,
25
      February 17, 2016. This time, Rash Curtis was able to reach Ms. McMillion. She cut off our collector
26
      while receiving the"mini-Miranda" admonition by making an oral cease-and-desist request. Rash Curtis
27
      terminated the call, and placed no further calls to her on this account(No.2603552). Mr.Paffis expected
28



                  WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 30 of 91

 1
     to testify that he reviewed Rash Curtis' collection notes as to Ms. McMillion, and all of the phone calls
2
     were made between $:00 a.m. and 9:00 p.m. Virtually all of Rash Curtis' attempts to talk with her were ~
3
     unsuccessful.
4
           22.       Mr. Paffis expected to testify that, as shown by Rash Curtis' records, on January 5,2015,
5
     ', Ms. Adekoya took her minor son, Adeleke Adekoya,to Doctors Medical Center("DMC")in San Pablo,
6
     California. As shown in Rash Curtis' records, Ms. Adekoya provided her cell phone number ending in
7
     5496 to DMC,and listed herself as her son's contact, during this visit. Ms. Adekoya ultimately became
8
     indebted in connection with the medical services DMC rendered to her son. This debt(No. 2446237)for
9
     Adekoya's son's treatment, was referred to Rash Curtis for collection on May 14,2015. The records also
10
     show Ms. Adekoya personally sought treahnent at DMC in 2015, and she voluntarily provided her cell
11
     phone number ending in 5496. Rash Curtis was provided with the cell phone number she had provided
12
     to DMC when DMC referred her son's debt(No. 2446237)for collection on May 14, 2015. From May
13
     15, 2015, to March 10, 2016, the collection notes indicate that despite numerous attempts to reach her,
14
     it was unsuccessful in reaching Ms. Adekoya by phone. Rash Curtis' repeated attempts to reach her were'
15
     not for purposes of harassment, but to talk to her. On March 10, 2016, Ms. Adekoya finally answered
16
     her cell phone;she told the Rash Curtis representative that she was in a "hurry" because she was at work,
17
     and she asked the representative to email her at an email address she provided. Between March 14 and
18
     March 16,2016,Rash Curtis placed three more calls to Ms. Adekoya's cell phone,but, again, was unable
19
     to reach her. Rash Curtis' notes reflect its collectors made attempts to talk to Ms. Adekoya's mother,
20
     Geraldine Denise Caldwell, about her own debt at the same phone number ending in 5496.
21
           23.       Mr. Paff is expected to testify that, on March 16, 2016, Rash Curtis' collection notes
22
     indicate it called Ms. Adekoya at her work number ending in 9400. Ms. Adekoya orally told Rash Curtis
23
     not to call her work number ending in 9400;she did not tell Rash Curtis to cease calling the 5496 number.
24
     Rash Curtis' notes demonstrate Rash Curtis honored Ms. Adekoya's request, removed her work number
25
     ending in 9400,and placed no further calls to that number. On April 18,2016, at 6:40 p.m.,the collection
26
     notes indicate Rash Curtis received a cease and desist as to the number ending in 5496 from Ms.
27

28

                                                       -7-
                 WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 31 of 91

 1
     Adekoya, and the notes establish Rash Curtis never called that number again. Mr. Paff's review of the
2
     ~ collection notes confirms all ofthe calls were made between 8:00 a.ln. and 9:00 p.m.
3
           24.       Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
4
     collection notes which reflect the referral of a new collection account from Marin General Hospital to
5
     Rash Curtis (Account 2763532) on December 13, 2016. This account was for a debt owed by Ms.
6
     McMillion to Marin General Hospital in connection with Ms. McMillion's June 27,2016 date ofservice.
7
     Mr. Paff's review ofRash Curtis' other supplemental collection notes and business records indicate that,
8
     in addition to Account 276353, Marin General Hospital referred Rash Curtis an additional six accounts
9
     owed by Ms. McMillion since this lawsuit was filed. Mr. Paff's review of the TCN call logs produced
10
     by Rash Curtis indicate that the January 25, 2017 calls to Ms. McMillion were made in reference to
11
     Account 2763532, and not in reference to any of her prior accounts on which she purportedly revoked
12
     her prior express consent.
13
           25.       Mr. Paff is expected to testify that he personally reviewed copies of Ms. McMillion's
14
     medical records from Marin General Hospital provided by Marin General Hospital to Rash Curtis when
15
     it sent these new collection accounts. The records indicate that Ms. McMillion was admitted to Marin
16
     General Hospital on June 27,2016, and she provided her cell phone number ending in 0589 on that visit.
17
     The records further indicate that Ms. McMillion signed Marin General Hospital's Conditions of
18
     Admission form on June 27, 2016, agreeing to "promptly pay all hospital bills..." Finally, the records
19
     indicate that, Ms. McMiilion continued to provide her cell phone number ending in 0589 to Marin
20
     General Hospital even after this lawsuit was filed, such as on June 27,2016, and again on November 15,
21
     2016.
22
           26.       Mr. Paff is expected to testify that he personally reviewed copies of Rash Curtis'
23
     collection notes for Ms. Caldweil's debt(Account 1993006). These collection notes indicate that Rash
24
     Curtis made calls to the cell phone number ending in 5496 in connection with Ms. Adekoya's mother's
25
     (Ms. Caldwell's) account between January 8, 2014 and January 11, 2014. Mr. Paff's review of the call
26
     logs produced by Rash Curtis indicate that the January 8, 2014 call was placed before Rash Curtis
27
     requested askip-tracing report on Ms. Caldwell. Rash Curtis, therefore, must have necessarily received
28



                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 32 of 91

 1
     the 5496 number when Doctors Medical Center referred the Account 1993006 to Rash Curtis on January
2
     8, 2014. Mr. Paff's review of the Global Connect call logs confirms that the January 2014 phone calls
3
     were made in reference to Account 1993006, and not in reference to Ms. Adekoya's debt (Account
4
     2446237). Likewise, the phone calls placed on April 27, 2016 and April 28, 2016 were also made in
5
     reference to Account 1993006, not Account 2446237.
6
          27.        Mr.Paffis expected to testify that, during the relevant time periods ofthe class,including ~
7
     during the collection communications made by Rash Curtis to Plaintiffs, Rash Curtis employed three
8
     different telephone dialing systems: (1} VIC;(2) Global Connect; and (3) TCN. None of these three
9
     telephone dialing systems has the present capacity to generate telephone numbers, using either a random
10
     or sequential number generator, and then dial those telephone numbers. Rather, these platforms only
11
     dial phone numbers from apre-generated list compiled by an individual.
12
           28.       Mr. Paff is expected to testify that the collection notes as to each Plaintiff reflect ~
13
     collection calls that were made manually or by the three telephone dialing systems Rash Curtis used
14
     from 2012 to the present("VIC,""Global Connect," and "TCN"). The collection notes further reflect
15
     almost all ofthe attempted phone calls were dropped with no connection to the recipient's ce11 phone or
16
     voicemail, some phone calls "skipped" which means they did not connect (not that they were skip-
17
     traced), some phone calls were never answered, and some phone calls connected but no prerecorded or
18
     artificial message was left. Mr. Paff's review ofthe records confirms these(no contact/no connection)
19
     scenarios reflect the overwhelming majority of the attempted calls. Mr. Paffs review of Rash Curtis'
20
     collection notes indicate Rash Curtis talked with Mr. Perez on only one occasion, and when he told Rash
21
     Curtis to cease calling, it honored that request. Likewise, Mr. Paff's review ofthe collection notes as to
22
     Ms. McMillian and Ms. Adekoya reflect that Rash Curtis talked with each ofthe women on a couple of
23
     occasions, and whenever they asked Rash Curtis to stop calling(on a particular account) Rash Curtis in
24
     fact stopped calling on that account.
25
           29.       Mr. Paff is expected to testify that Rash Curtis' collection notes, which he has personally
26
     ~ reviewed, for the February 16, 2016 call to Ms. McMillion provide: "GCO21616:09:25 4156320589-
27
     PHONE ANSWERD [SIC] NO LINKBACK." The first two letters, "GC," mean the call was placed
28

                                                        -9-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 33 of 91

 1
     using Global Connect. The next ten digits, "021616:09:25," mean the call was placed on February 16,
2
     2016 at 09:25 hours, or 9:25 a.m. The next ten digits,"4156320589," mean the call was placed to phone
3
     number(415)632-0589. The phrase "Phone Answered No Linkback" means that either Ms. McMillion
4
     or her voicemail answered the call, but the Global Connect dialer did not detect any live person on the
5
     other end, and therefore terminated the call without leaving a prerecorded or artificial voice message on
6
     her voicemail.
7
           30.        Mr. Paffis expected to testify that Rash Curtis' collection notes, which he has personally
8
     reviewed, for the February 17, 2016 call to Ms. McMillion read: "GCO21716:16:13 4156320589-
9
     PHONE ANSWERD [SIC] NO LINKBACK." The first two letters, "GC," mean the call was placed
10
     using Global Connect. The next ten digits, "021716:16:13," mean the call was placed on February 16,
11
     2016 at 16:13 hours, or 4:13 p.m. The next ten digits,"4156320589," mean the call was placed to phone
12
     number(415)632-0589. The phrase "Phone Answered No Linkback"means that either Ms. McMillion
13
     or her voicemaii answered the call, but the Global Connect dialer did not detect any live person on the
14
     other end, and therefore terminated the call without leaving a prerecorded or artificial voice message on
15
     her voicemail.
16
           31.        Mr. Paffis expected to testify that Rash Curtis' collection notes, which he has personally
17
     reviewed, do not show calls made to Ms. McMillion on February 25,2017. However,Rash Curtis' TCN
18
     call logs (produced on November 3, 2017) show that a call was made on February 25, 2017 at
19
     approximately 11:42 a.m. The call result was a "machine hang-up." This means that the TCN dialer
20
     detected that Ms. McMillion's voicemail answered the call, and it terminated the call without leaving a
21
     prerecorded artificial or message on her voicemail.
22
           32.        Mr. Paff is expected to testify that Rash Curtis' TCN call logs, which he has personally
23
     reviewed, show that the second February 25, 2017 call was made at approximately 12:49 p.m. The call
24
     result was a "machine hang-up." This means that the TCN dialer detected that Ms. McMillion's
25
     voicemail answered the call, and it terminated the call without leaving apre-recorded or artificial
26
     message on her voicemail.
27

28

                                                        -10-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 34 of 91

 1
           33.       Mr.Paffis expected to testify that Rash Curtis' collection notes, which he has personally ~
2
     reviewed, for the April 27, 2016 call to Ms. Adekoya show: "GC042716:16:32 5106925496-PHONE
3
     ANSWERD [SIC] NO LINKBACK." The first two letters,"GC," mean the call was placed by Global
4
     Connect. The next ten digits, "042716:16:32," mean the call was placed on April 27, 2016 at 16:32
S
     hours, or 4:32 p.m. The next ten digits,"5106925496," mean the call was placed to phone number(510)
6
     692-5496. The phrase "Phone Answered No Linkback"means that either Ms. Adekoya or her voicemail
7
     answered the call, but the Global Connect dialer did not detect any live person on the other end, and
8
     therefore terminated the call without leaving a prerecorded or artificial voice message on her voicemail.
9
           34.       Mr. Paffis expected to testify that Rash Curtis' collection notes, which he has personally
10
     reviewed, for the April 28, 2016 call to Ms. Adekoya indicate: "GC042816:18:18 5106925496-PHONE
11
     ANSWERD NO LINKBACK." The first two letters, "GC," mean the call was placed using Global
12
     Connect. The next ten digits, "042816:18:18," mean the call was placed on April 28, 2016 at 18:18
13
     hours, or 6:18 p.m. The next ten digits,"5106925496," mean the call was placed to phone number(510)
14
     692-5496. The phrase "Phone Answered No Linkback"means that either Ms. Adekoya or her voicemail
15
     answered the call, but the Global Connect dialer did not detect any live person on the other end, and''
16
     therefore terminated the call without leaving apre-recorded or artificial voice message on her voicemaiL'
17
           35.       Mr.Paffis expected to testify that Rash Curtis' collection notes, which he has personally'
18
     reviewed, for debtor Daniel Reynoso indicate that no prerecorded or artificial voice messages were ever
19
     left on Mr. Perez's cell phone number ending in 5193. To the contrary, several entries list the call result:
20
     "NML —MACHINE." "No Message Left" means the Global Connect dialer detected an answering
21
     machine or voicemaii and terminated the call without leaving a prerecorded or artificial voice message
22
     on his voicemaii. The other call results indicate several calls were "skipped" or not made, the number
23
     dialed was "busy," or "invalid," or the call was answered but there was no linkback, meaning the Global
24
     Connect dialer did not detect a live person on the other end, and therefore terminated the call without
25
     leaving any prerecorded or artificial voice message on Mr. Perez's voicemail.
26
           36.       Mr. Paff is expected to testify that Rash Curtis received the cell phone number ending in
27
     ~ 5193 on May 7, 2015, when Sutter General Hospital referred Daniel Reynoso's account to Rash Curtis
28

                                                       -11-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 35 of 91

 1
     for collection. From May 7,2015 until June 7,2016, Rash Curtis believed the cell phone number ending
2
     in 5193 belonged to Mr. Reynoso, and Rash Curtis also believed it possessed Mr. Reynoso's prior
3
     express consent to call that number in connection with its attempts to collect the debt which Mr. Reynoso
4
     owed to Sutter General Hospital. It was not until June 7,2016,the date on which Rash Curtis was finally
5
     able to first reach someone at the cell phone number ending in 5193, that Rash Curtis actually learned
 i
     that the 5193 number had been reassigned to Mr. Perez and no longer belonged to Mr. Reynoso. During

     this call, Mr. Perez informed Rash Curtis that he did not know Mr. Reynoso. In response, Rash Curtis

     removed the 5193 number from its collection software database and never called it again. From May 7,

     2015, until June 7, 2016, Rash Curtis was acting with a good faith belief that it possessed valid prior
10
     express consent to call the 5193 number in order to reach Mr. Reynoso.
11
           37.       Mr. Paff is expected to testify that when one of Rash Curtis' managers wants to generate
12
     a list of phone numbers he or she wants Global Connect(or TCN)to call, he or she does so using Rash
13
     Curtis' debt collection software. First, the manager enters certain criteria (such as account age, balance
14
     owed, etc.) which filters through all of our active collection accounts and narrows the universe of
15
     accounts to some subset. The debt collection software then exports certain information, usually
16
     including the collection account numbers, the debtors' first and last name, and one or more phone
17
     numbers for each account,into what is known as a "tab-delimited" file. This file is then uploaded to the
18
     Global- Connect {or TCN)software system via Global Connect's (ar TCN's) website. Only then will
19
     Global Connect(or TCN)begin placing telephone calls to the telephone numbers contained in the "tab-
20
     delimited" file. In other words, a significant and substantial amount of human intervention is required
21
     in order for Rash Curtis' telephone dialing platforms to place any telephone calls.
22
           38.       Mr. Paff is expected to testify that Rash Curtis' collection notes, which are stored in its
23
     debt collection software, are not "searchable." In order to ascertain whether we called a "wrong
24
     number," we would need to examine every single line entry of every collection note for every account
25
     referred to us during the last five years. Accordingly, it is essentially impossible to know whether a
26
     particular number called is a "wrong number" and belongs to a third-party or other non-debtor, and
27

28

                                                        _12_
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 36 of 91

 1
     compiling a list of such numbers is simply not feasible given the limitations of Rash Curtis' debt
2
     I collection software.
3
           39.        Mr. Paff is expected to testify that he is not personally aware of Rash Curtis ever loading
4
     a phone number from phone fields 5 through 10 which Rash Curtis did not first obtain from one of its
5
     creditor-clients into its dialers to be autodialed. The only human errors which resulted in the phone
6
     numbers from the wrong phone fields being loaded into one of Rash Curtis' dialers in the past involved
7
     an isolated incident and only involved phone numbers which Rash Curtis had first obtained prior express
8
     consent to dial.
9
           40.        Mr. Paff is expected to testify that it is Rash Curtis' policy, procedure, and practice to
10
     only load phone numbers stored in fields 1 through 4 into its dialers (Global Connect, TCN, and VIC).
11
     It is Rash Curtis' policy, procedure, and practice not to load phone numbers from fields 5 through 10
12
     into Rash Curtis' dialers. If a phone number which appears in phone fields 5 through 10 was loaded into
13
     Rash Curtis' dialers, it was because the phone number was separately stored in phone fields 1 through
14
     4, and not because it was loaded from a field reserved for skip-traced phone numbers.
15
           41.        Mr. Paffis expected to testify that sometimes Rash Curtis receives a phone number from
16
     one of its creditor-clients, stores the phone number in phone fields 1 through 4, and then subsequently
17
     obtains the same phone number from skip-tracing and stores it separately in phone fields 5 through 10.
18
     The same phone number then is simultaneously stored in phone fields 1-4 and 5-10. Under those
19
     circumstances, if that phone number is loaded -into one of Rash Curtis' dialers, it is because it was
20
     separately stored in phone fields 1 through 4, and not because it was stored in or loaded from phone
21
     fields 5 through 10 or obtained through skip-tracing. Cell phone numbers which Rash Curtis first
22
     discovers from skip-tracing, and which were not first provided to Rash Curtis by one of its creditor-
23
     clients or the debtor, are not loaded into Rash Curtis' dialers, and it is Rash Curtis' invariable policy nat
24
     to do so.
25
            42.       Mr.Paffis expected to testify that Rash Curtis did not skip-trace Plaintiff Ignacio Perez's
26
     (cell phone number. On May 7, 2015, Sutter General Hospital referred a debt, known as Account
27
     2432181, to Rash Curtis for collection. When Sutter General Hospital referred Account 2432181 for
28

                                                         -13-
                  WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 37 of 91

 1
     collection, it also sent Mr. Perez's cell phone number ending in 5193, which was contained on the patient
2
     information facesheet Sutter General Hospital provided.
3
           43.       Mr. Paff is expected to testify that it is possible that a number placed in fields 5-10 may
4
     have been placed there by human error, not because it was skip-traced. It is also possible that a telephone
5
     number may have been manually transferred from one account to another on which Rash Curtis was no
6
     longer actively collecting.
7

8 ~ Dated: November 12, 2018

9                                                            E. Ellis

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -14-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS CHRIS PAFF
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 38 of 91




                                                 _:.

                                                 ~'
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 39 of 91

     Mark E. Ellis - 127159
 1   Anthony P. J. Valenti - 284542
     Lawrence K. Iglesias - 303700
 2   ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
 3   Sacramento, CA 95815
     Tel:(916)283-8820
 4   Fax:(916)283-8821
     mellis@ellislawgrp.com
 5   avalenti@ellislawgrp.com
     liglesias@ellislawgrp.com
 6
     ~ Attorneys for Defendant RASH CURTIS &ASSOCIATES
 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11    SANDRA McMILLION,JESSICA ADEKOYA, Case No.: 4:16-cv-03396-YGR JSC
      AND IGNACIO PEREZ,on Behalf of
12    Themselves and all Others Similarly Situated, WRITTEN SUMMARY OF THE OPINIONS
                                                    OF NON-RETAINED,PERCIPIENT
13          Plaintiffs,                             WITNESS DAN CORREA PURSUANT TO
                                                    FED.R. CIV. P. 26(a)(2)(C)
14    v.
15    RASH CURTIS &ASSOCIATES,
16           Defendant.
17

18         1.       Dan Correa is expected to testify that he is Senior Director of Operations at Rash Curtis
19 (&Associates. He is expected to testify that he has been in the collection business for over 23 years and

20 has been employed at Rash Curtis for over 7 years in several capacities, including Collection Manager,

21 and, for the last several years, as Senior Director of Operations. He is expected to testify that he is

22 familiar with the collection policies and procedures used by Rash Curtis during the relevant time periods,

23 including during the collection communications made by Rash Curtis to Plaintiffs Sandra McMillion,

24 ~ Jessica Adekoya and Ignacio Perez.

25         2.        Mr. Correa is expected to testify that, during the relevant time periods, including during
26 the collection communications made by Rash Curtis to Plaintiffs, Rash Curtis employed three different

27 telephone dialing systems:(1) VIC;(2) Global Connect; and (3) TCN. None of these three telephone

28

                                                        -1-
                WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS DAN CORREA
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 40 of 91

 1   dialing systems has the present capacity to generate telephone numbers, using either a random or
 2 (sequential number generator, and then dial those telephone numbers. Rather, these platforms only dial

 3 (phone numbers from apre-generated list compiled by an individual.

 4         3.       Mr. Correa is expected to testify that it is Rash Curtis' policy, procedure, and practice to ~
 5 store skip-traced numbers in phone fields 5 through 10. He is expected to testify that it is Rash Curtis'

6 policy, procedure, and practice to store phone numbers which Rash Curtis' has prior express consent to

 7 call in phone fields 1 through 4. He is expected to testify that Rash Curtis' skip-tracing efforts can result

 8 in the same phone number being stored in both phone fields 1 through 4 and phone fields 5 through 10.

 9 He is expected to testify that not all phone numbers stored in phone fields 5 through 10 were obtained

10 via skip-tracing. In fact, the phone numbers stored in phone fields 5 through 10 may have been obtained'

11 from a number of different sources other than skip-tracing, including from Rash Curtis' creditor-client

12 or the debtor (if phone fields 1-4 are full) or from a third party(such as a personal reference, employer,

13 guarantor, etc.).

14         4.       Mr. Correa is expected to testify that it is Rash Curtis' policy, procedure, and practice to
15) only load phone numbers stored in fields 1 through 4 into its dialers (Global Connect, TCN, and VIC).

16 It is Rash Curtis' policy, procedure, and practice not to load phone numbers from fields 5 through 10

17 into Rash Curtis' dialers. If a phone number which appears in phone fields 5 through 10 was loaded into

18 Rash Curtis' dialers, it was because the phone number was separately stored in phone fields 1 through

19 4, and not because it was loaded from a field reserved for skip-traced phone numbers.

20         5.       Mr. Correa is expected to testify that sometimes Rash Curtis receives a phone number
21 from one of its creditor-clients, stores the phone number in phone fields 1 through 4, and then

22 subsequently obtains the same phone number from skip-tracing and stores it separately in phone fields

23 5 through 10. The same phone number then is simultaneously stored in phone fields 1-4 and 5-10. Under

24 those circumstances, if that phone number is loaded into one of Rash Curtis' dialers, it is because it was

25 separately stored in phone fields 1 through 4, and not because it was stored in or loaded from phone

26 fields 5 through 10 or obtained through skip-tracing. Cell phone numbers which Rash Curtis first

27 discovers from skip-tracing, and which were not first provided to Rash Curtis by one of its creditor-

28

                                                        -2 -
                WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS DAN CORREA
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 41 of 91

 1   clients or the debtor, are not loaded into Rash Curtis' dialers, and it is Rash Curtis' invariable policy not
2 to do so.                                                                          ,~
3                                                                                            i

     ~ Dated: November 12, 2018
4
                                                               E. Ellis
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -3-
               WRITTEN SUMMARY OF THE OPINIONS OFNON-RETAINED,PERCIPIENT WITNESS DAN CORREA
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 42 of 91
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 43 of 91

     Mark E. Ellis - 127159
 1   Anthony P. J. Valenti - 284542
     Lawrence K. Iglesias - 303700
2    ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
 3   Sacramento, CA 95815
     Tel:(916)283-8820
4    Fax:(916)283-8821
     mellis@ellislawgrp.com
5    avalenti@ellislawgrp.com
     liglesias@eilislawgrp.com
6
     (Attorneys for Defendant RASH CURTIS &ASSOCIATES
7

8
                                     UNITED STATES DISTRICT COURT
9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
       SANDRA McMILLION,JESSICA ADEKOYA, Case No.: 4:16-cv-03396-YGR JSC
11     AND IGNACIO PEREZ,on Behalf of
       Themselves and all Others Similarly Situated, WRITTEN SUMMARY OF THE OPINIONS
12                                                   OFNON-RETAINED,PERCIPIENT
             Plaintiffs,                             WITNESS NICK KEITH PURSUANT TO
13                                                   FED.R. CIV. P. 26(a)(2)(C)
       v.
14
       RASH CURTIS &ASSOCIATES,
15
              Defendant.
16

17
            1.       Nick Keith is expected to testify that he is Information Technology Manager at Rash
18
      Curtis &Associates. He is expected to testify that he has been in the collection business for over 11
19
      years and has been employed at Rash Curtis for over 10 years in several capacities, including as a
20
     (Collector, and, for the last several years, as Information Technology Manager. He is expected to testify
21
      that he is familiar with the collection policies and procedures used by Rash Curtis during the relevant
22
     time periods, including during the collection communications made by Rash Curtis to Plaintiffs Sandra
23
     ~ McMillion, Jessica Adekoya and Ignacio Perez.
24
            2.       Mr. Keith is expected to testify that, during the relevant time periods, including during
25
     (the collection communications made by Rash Curtis to Plaintiffs, Rash Curtis employed three different
26
      telephone dialing systems:(1) VIC;(2) Global Connect; and (3) TCN. None of these three telephone
27
      dialing systems has the present capacity to generate telephone numbers, using either a random or
28

                                                       -1-
                 WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS NICK KEITH
            Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 44 of 91

 11 sequential number generator, and then dial those telephone numbers. Rather, these platforms only dial
     I
 2~ phone numbers from apre-generated list compiled by an individual.

 3             3.       Mr. Keith is expected to testify that, on most debtor accounts, Rash Curtis performs a
 4 service called "contact enrichment," which includes skip-tracing. Rash Curtis uses contact enrichment

 5 even on accounts which were assigned to Rash Curtis with one or more phone numbers originally

 6 provided by the debtor or Rash Curtis' creditor-client. Contact enrichment is a service that Rash Curtis

 7 provides for many ofits clients, regardless of whether or not Rash Curtis possessed prior express consent

 8 to call a phone number provided to Rash Curtis when the account was assigned for collection.

 9             4.       Mr. Keith is expected to testify that it is Rash Curtis' policy, procedure, and practice to
10 only load phone numbers stored in fields 1 through 4 into its dialers (Global Connect, TCN, and VIC).

11       It is Rash Curtis' policy, procedure, and practice not to load phone numbers from fields 5 through 10
12 into Rash Curtis' dialers. If a phone number which appears in phone fields 5 through 10 was loaded into

13 Rash Curtis' dialers, it was because the phone number was separately stored in phone fields 1 through

14 4, and not because it was loaded from a field reserved for skip-traced phone numbers. During contact

15 enrichment, many debtor accounts become auto-populated with the same phone number in multiple

16 phone fields.

17             5.       Mr. Keith is expected to testify that the Global Connect telephone dialing platform
18 contained custom programming which prevented it from loading phone numbers from phone fields 5

19 through 10. If the same phone number which appeared in phone fields 5 through 10 was loaded into

20 Global Connect, it was because the phone number was concurrently being stored in phone fields 1

21       through 4, and was obtained from another source (with prior express consent) prior to being skip-traced
22 and separately stored in fields 5 through 10. Global Connect did not prevent outgoing calls to phone

23 numbers which were simultaneously stored in phone fields 1 through 4 and 5 through 10, but it was

24

25

26

27

28

                                                           -2-
                    WRITTEN SUMMARY OF THE OPINIONS OF NON-RETAINED,PERCIPIENT WITNESS NICK KEITH
            Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 45 of 91

 1                                          CERTIFICATE OF SERVICE

 2              I, Rosanne Estrella, declare:

 3              I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4 interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

 5 Sacramento, CA 95815.

 6              On November 12, 2018, I served the following documents)on the parties in the within action:

 7                     DEFENDANT'S NON-RETAINED EXPERT WITNESS DISCLOSURE

 8                  BY MAIL:I am familiar with the business practice for collection and processing of mail.
                    The above-described documents) will be enclosed in a sealed envelope, with first class
 9          X       postage thereon fully prepaid, and deposited with the United States Postal Service at
                    Sacramento CA on this date addressed as follows:
10

11       L. Timothy Fisher                                    Attorneys for Plaintiffs
         Yeremey Krivoshey                                    Sandra McMillion, Jessica Adekoya and Ignacio
12                                                            Perez
         Blair E. Reed
13       Bursor &Fisher,P.A.
         1990 N. California Boulevard
14       Suite 940
         Walnut Creek, CA 94596
15
         Scott A. Bursor                                      Attorneys for Plaintiffs
16                                                            Sandra McMillion, Jessica Adekoya and Ignacio
         Bursor &Fisher, P.A.
         888 Seventh Avenue                                   Perez
17
         New York, NY 10019
18

19
                I declare under penalty of perjury under the laws of the United States of America that the
20
        foregoing is a true and correct statement and that this Certificate
                                                                  ,         was executed on November 12, 2018.
21                                                          ei ~`                ~r          ~

22                                                   By.~  ~~'~~t~               ~~~1      jj
                                                         Rosanne Estrella
23

24

25

26 '.

27

28

                                                          -5-
                   DEFENDANT RASH CURTIS &ASSOCIATES'(NON-RETAINED)EXPERT WITNESS DISCLOSURE
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 46 of 91




                                                         EXHIBIT 2
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 47 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 48 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 49 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 50 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 51 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 52 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 53 of 91
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 54 of 91




                                                         EXHIBIT 3
2/15/2019            Case 4:16-cv-03396-YGR Bursor & Fisher, P.A.
                                             Document        262-1Mail - McMillion v. Rash Curtis Page 55 of 91
                                                                          Filed 02/15/19


                                                                                Yeremey Krivoshey <ykrivoshey@bursor.com>



  McMillion v. Rash Curtis
  Yeremey Krivoshey <ykrivoshey@bursor.com>                                                 Thu, Jan 17, 2019 at 9:56 AM
  To: Rosanne Estrella <restrella@ellislawgrp.com>
  Cc: "scott@bursor.com" <scott@bursor.com>, Blair Reed <breed@bursor.com>, Mark Ellis <mellis@ellislawgrp.com>,
  Anthony Paul John Valenti <AValenti@ellislawgrp.com>, Paula Crary <pcrary@ellislawgrp.com>, Betty Henkle
  <bhenkle@ellislawgrp.com>, Tatiana Garrett-Thompson <tgarrett-thompson@ellislawgrp.com>, "L. Timothy Fisher"
  <ltfisher@bursor.com>

    Anthony, we also need Defendant's deposition transcript designations as soon as possible. We need those to be able to
    exchange motions in limine and believe they should have been exchanged with the exhibit list. Thanks.
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=fd7e083070&view=pt&search=all&permmsgid=msg-a%3Ar8632711968797712708&simpl=msg-a%3Ar863271196…   1/1
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 56 of 91




                                                         EXHIBIT 4
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 57 of 91



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA




SANDRA MCMILLION, JESSICA
ADEKOYA AND IGNACIO PEREZ, on
Behalf of Themselves and all Others Similarly
Situated,
                                                      Case No. 16-cv-03396-YGR
                                   Plaintiffs,

        v.

RASH CURTIS & ASSOCIATES,

                                  Defendant.




                                         Declaration



                                                 of



                                      COLIN B. WEIR


                                     November 12, 2018
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 58 of 91




I, Colin B. Weir, declare as follows:



       I am Vice President at Economics and Technology, Inc. ("ETI"), One Washington Mall,

15th Floor, Boston, Massachusetts 02108. ETI is a research and consulting firm specializing in

economics, statistics, regulation and public policy.



                    I. QUALIFICATIONS, BACKGROUND, AND EXPERIENCE



       1.   I hold a Masters of Business Administration, with honors, from the High Technology

program at Northeastern University, Boston, Massachusetts. I hold a Bachelor of Arts degree

cum laude in Business Economics from The College of Wooster, Wooster, Ohio. I have

provided expert testimony before federal and state courts, the Federal Communications

Commission, and state regulatory commissions, and have contributed research and analysis to

numerous ETI publications and expert testimony at the state, federal, and international levels. I

have consulted on a number of cases involving telecommunications issues, including the TCPA,

broadband technology and Internet access; technical issues associated with net neutrality; Early

Termination Fees (ETFs); Late Fees; wireless handset locking practices, merger/antitrust

analysis, determination of Federal Excise Tax burden, ISP-bound traffic studies, area code splits

and related numbering policy, Universal Service Fund issues, pricing and regulation of

Unbundled Network Elements, analysis of special access rates and pricing trends, and

development of a macroeconomic analysis quantifying the economic impact upon the US

economy and job markets of overpricing special access services; wireless pricing; and wireline

telecommunications tariff and contract pricing. I have also consulted on a variety of consumer

and wholesale products cases, calculating damages relating to telecom products, food products,

household appliances, herbal remedies, health/beauty care products, electronics, and computers.

My Statement of Qualifications, which outlines my professional experience, publications, and

record of expert testimony, is attached hereto as Exhibit 1. This includes a list of all cases in

                                                                               ECONOMICS AND
                                                                             TECHNOLOGY ,           INC.
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 59 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 2 of 9


which, during the previous four years, I have testified as an expert at trial or by deposition. Prior

to joining ETI, I worked at Stop and Shop Supermarkets for a period of seven years, working as

a cash department head, grocery/receiving clerk, and price-file maintenance head.



                                      II. ENGAGEMENT

       2.   I have been asked by Counsel for Plaintiff to examine Defendant's call detail records,

and to summarize some of Defendant's calling behavior. I have also been asked to tabulate

statutory damages. I make this declaration based upon my own personal knowledge and, if

called as a witness in this action, I would be able to competently testify as to the facts and

opinions set forth herein

       3.   ETI is being compensated at the rate of $600 per hour for my work on this case. The

opinions expressed in this declaration are my own, and my compensation is not dependent upon

the substance of these opinions or the outcome of the litigation.

       4.   The documents, data and other materials that I relied upon in forming my opinions

are identified throughout my report and in Exhibit 2, attached hereto. In addition, I have relied

upon my educational background and more than 15 years of experience.



                                       III. CALL DATA

       5.   Counsel for Plaintiff has asked me to analyze Defendant's call detail records

("CDRs") and account data, and to provide information summarizing those records. The CDRs

contain a record of each call placed on behalf of Defendant. The CDRs include, among other

things, the date of the call, the dialed telephone number, the account number associated with the

call, and the call disposition (whether the call was answered, busy, went to voicemail, etc.). The

account data includes a list of each of the accounts managed by Defendant, and "phone fields one

through ten."



                                                                               ECONOMICS AND
                                                                             TECHNOLOGY ,               INC.
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 60 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 3 of 9


           6.   I have been asked to review the telephone numbers that appear in "phone fields five

through ten" 1 of Defendant's account data for which phone fields one through four are also

currently available, and compare fields five through ten to the telephone numbers in "phone

fields one through four" to identify if, and to what extent, there is any overlap between those two

groups of fields. I have then been asked to compare any telephone numbers in fields five

through ten that do not overlap fields one through four against the CDRs.

           7.   To create the tabulations, I followed the following steps

           •    Import the Call Detail Records;

           •    Import the Account/Fields One through Ten data;

           •    Run a duplicates analysis to identify any overlap between telephone numbers in

                Fields One through Four and Fields Five through Ten and count and remove any

                such duplicates;

           •    Match Account and Telephone Number from CDR to Account data;

           •    Eliminate non-matched calls;

           •    Format a month-year date field for each call; and

           •    Tabulate records by month and call disposition.

           8.   I conducted my analysis using Stata. 2 Stata is commercially available (for sale) to all

researchers who conduct statistical analysis, and is widely used in the profession: "Stata is

distributed in more than 200 countries and is used by hundreds of thousands of professional




1
  In order to be considered a match, the call detail record must first match the account number, and then match a
telephone number from fields five through ten for that account.
2
    http://www.stata.com/products/


                                                                                            ECONOMICS AND
                                                                                         TECHNOLOGY ,               INC.
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 61 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 4 of 9


researchers in many fields of research." 3 Stata has been used numerous times in litigation

damages contexts. 4

           9.   Defendant has produced a number of instances of "phone fields one through four,"

including as it exists currently, as it existed historically, and as part of several historical data sets.

To be as conservative as possible, I have aggregated all of the available "phone fields one

through four" data. Using this data, I analyzed the same Fields Five through Ten data as in my

August 10, 2018 Declaration. This dataset contains 1,498,684 unique account/telephone number

combinations. 5 Of those, only 1.0% are account/telephone numbers that appear in both Fields

One through Four and Fields Five through Ten. In other words, 99% of telephone numbers in

Fields Five through Ten are not also contained in Fields One through Four--a total of 1,484,646

unique account/telephone numbers.

           10. I have prepared such tabulations for each of three vendors making calls on behalf of

Defendant. I provide a high level summary of calls and dispositions below in Tables 1-3, and

provide month-by-month detail and all disposition codes in Exhibits 3-5, attached hereto.



                                                      TABLE 1.

          Calls to Fields Five through Ten, by Disposition, June 2012-May 2017, Global Connect
                                                                                                                  6
     Answered              Busy             Invalid             Machine            No Answer              Total

         2,943,367           707,454          1,826,851           2,646,162            1,560,958           9,715,452



3
    http://www.stata.com/why-use-stata/
4
 See, e.g., In re: Cellphone Termination Fee Cases, Ayyad, et al., v. Sprint Spectrum, L.P., JCCP No. 4332, Case
No. RG03-121510; In re: ConAgra Foods Inc., 90 F. Supp. 3d 919, (C.D. Cal. February 23, 2015).
5
    Where each telephone number is a valid, 10-digit, US telephone number.
6
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 3.


                                                                                             ECONOMICS AND
                                                                                          TECHNOLOGY ,                  INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 62 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 5 of 9


                                                       TABLE 2.

              Calls to Fields Five through Ten, by Disposition, January-October 2017, TCN
                                                                                                                  7
    Answered               Busy             Invalid             Machine            No Answer              Total

         120,088             34,134            340,461             2,252,642            956,447            3,750,401



                                                       TABLE 3.

              Calls to Fields Five through Ten, by Disposition, June 2012-August 2017, VIC
                                                                                                                   8
    Answered               Busy              Invalid           Voicemail            No Answer              Total

             39,935           11,757                N/A              297,038             184,846              665,181



         11. As can be seen from the Tables above and the corresponding Exhibits, all three

vendors placed calls to numbers located in phone fields five through ten of Defendant's account

data on a regular basis, totaling more than 14-million calls, including some 3-million calls that

were answered.

         12. I was asked to provide subsets of this data to Anya Verkhovskaya, President of Class

Experts Group, for further analysis. From the data as described above, I provided the following:

         •     A list of all calls placed by Global Connect to phone numbers contained in Phone

               Fields Five through Ten (that were not contained in Fields One through Four), that

               had a call disposition of "Answered," and that were at least six seconds or longer in

               duration;




7
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 4.
8
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 5.


                                                                                             ECONOMICS AND
                                                                                          TECHNOLOGY ,                  INC.
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 63 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 6 of 9


           •    A list of all calls placed by TCN to phone numbers contained in Phone Fields Five

                through Ten (that were not contained in Fields One through Four), that had a call

                disposition of "Answered," and that were at least six seconds or longer in duration;

           •    A list of all calls placed by VIC to phone numbers contained in Phone Fields Five

                through Ten (that were not contained in Fields One through Four), that had a call

                disposition of "Message - Party Connect," "Message - Hang Up," and "Message -

                VIC Voice Mail."

           13. I understand that Ms. Verkhovskaya has analyzed the telephone numbers in each of

these data sets to determine which telephone numbers were mobile telephone numbers at the

time of the call, and to identify telephone numbers where none of the customary, historic users of

the number matched, or were a close match to the name of debtor. 9 Of the telephone records that

I provided to Ms. Verkhovskaya, the following data reflect calls to mobile numbers with

customary users other than the debtor.



                                                  TABLE 4.

                                Calls to Class Members by Call Disposition

           Vendor                      Disposition           Unique Phone Count         Call Count

Global Connect                Answered, ≥6 Seconds                           37,674           501,043

TCN                           Answered, ≥6 Seconds                            8,478             31,064

VIC                           Message - Hang Up                                879               1,679

VIC                           Message - VIC Voice Mail                         153                   237

VIC                           Message - Party Connect                          282                   675




9
    Declaration of Anya Verkhovskaya, November 12, 2018.


                                                                                 ECONOMICS AND
                                                                               TECHNOLOGY ,                INC.
           Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 64 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 7 of 9


                                       IV. STATUTORY DAMAGES

             14. Plaintiffs allege that Defendant knowingly and willfully has placed calls to

individuals in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

("TCPA"). 10 I have been informed by Counsel for Plaintiffs that Plaintiffs and members of the

proposed classes are entitled to treble damages of up to $1,500.00 for each and every call in

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(C). Or in the alternative, Plaintiffs and

members of the classes are entitled to an award of $500.00 in statutory damages for each and

every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B). 11

             15. I also understand that the calls identified by Ms. Verkhovskaya (as summarized

above in Table 4) are the calls for which Plaintiffs are seeking such statutory damages. Using

these data, I have tabulated statutory damages as below in Table 5-6.



                                                       TABLE 5.

                                          Statutory Damages: ATDS Class

            Vendor               Call Count         Willful Damages ($1,500)       Non-Willful Damages ($500)

Global Connect                         501,043                      $751,564,500                 $250,521,500

TCN                                      31,064                      $46,596,000                  $15,532,000

VIC                                       1,679                       $2,518,500                     $839,500

VIC                                         237                        $355,500                      $118,500

VIC                                         675                       $1,012,500                     $337,500

TOTAL                                  534,698                      $802,047,000                 $267,349,000




10
     See, generally, Class Action Complaint, filed June 17, 2016.
11
     Id., at 14.


                                                                                         ECONOMICS AND
                                                                                       TECHNOLOGY ,             INC.
          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 65 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 8 of 9


                                                     TABLE 6.
                                                                                        12
                          Statutory Damages: Pre-Recorded/Artificial Voice Class

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                        501,043                      $751,564,500                 $250,521,500

VIC                                      1,679                       $2,518,500                     $839,500

VIC                                        237                        $355,500                      $118,500

VIC                                        675                       $1,012,500                     $337,500

TOTAL                                 503,634                      $755,451,000                 $251,817,000



           16. I have also been asked to tabulate damages for the named Plaintiffs: Perez,

McMillion, and Adekoya. I present these tabulations in Tables 7-9 below.



                                                     TABLE 7.

                                             Statutory Damages: Perez

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                               14                        $21,000                        $7,000

Note: Call count reflects calls of Disposition Answered, ≥6 Seconds.



                                                     TABLE 8.

                                         Statutory Damages: McMillion

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                                2                          $3,000                       $1,000

TCN                                           2                          $3,000                       $1,000

Note: Call count reflects calls of Disposition Answered, for dates after February 2, 2016.

12
     Declaration of Randall Snyder, November 12, 2018, at 20-21.


                                                                                        ECONOMICS AND
                                                                                      TECHNOLOGY ,             INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 66 of 91
Declaration of Colin B. Weir
November 12, 2018
Page 9 of 9




                                                TABLE 9.

                                      Statutory Damages: Adekoya

       Vendor               Call Count       Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                           2                        $3,000                         $1,000

Note: Call count reflects calls of Disposition Answered, for dates after April 18, 2016.




                                V. RESERVATION OF RIGHTS

        My testimony is based upon the information and data presently available to me. I

understand that discovery is ongoing. Additional, different and/or updated data may be obtained

in advance of trial. I therefore reserve the right to amend or modify my testimony, and anticipate

supplementing this testimony when such data becomes available.



                                             VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief, and that this declaration was executed at Boston,

Massachusetts, this 12th day of November, 2018.



                                                       _________________________________

                                                                       Colin B. Weir




                                                                                    ECONOMICS AND
                                                                                  TECHNOLOGY ,            INC.
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 67 of 91




                          Exhibit 1

              Statement of Qualifications
                          of

                      COLIN B. WEIR
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 68 of 91




                                    Statement of Qualifications

                                           COLIN B. WEIR



   Colin B. Weir is Vice President at Economics and Technology, Inc. Mr. Weir conducts
economic, statistical, and regulatory research and analysis, and testifies as an expert witness. Mr.
Weir's work involves econometric and statistical analysis, multiple regression, surveys, statistical
sampling, micro- and macroeconomic modeling, accounting and other economic analysis. Such
analysis often involves analysis of databases, call detail records, and other voluminous business
records. Mr. Weir is familiar with common statistical and econometric software packages such as
STATA and Sawtooth Software. Mr. Weir assists with analysis of economic, statistical and other
evidence; and preparation for depositions, trial and oral examinations. Mr. Weir has provided expert
testimony before federal and state courts, the FCC, and state regulatory commissions, and has
contributed research and analysis to numerous ETI publications and testimony at the state, federal,
and international levels. Prior to joining ETI, Mr. Weir worked at Stop and Shop Supermarkets as a
cash department head, grocery/receiving clerk, and price-file maintenance head.

   Mr. Weir's experience includes work on a variety of issues, including: economic harm and
damage calculation; liquidated damages provisions; lost profits; false claims; diminution in value;
merger/antitrust analysis; Early Termination Fees (ETFs); Late Fees; determination of Federal
Excise Tax burden; and development of macroeconomic analyses quantifying the economic impact
of corporate actions upon the US economy and job markets.

   Mr. Weir has conducted research and analysis in numerous litigation and regulatory matters on
behalf of corporate, government and individual clients, including AT&T, MTS Allstream (Canada),
The US Department of Justice, Office of the Attorney General of Illinois, Pennsylvania Department
of Revenue, Thomas v. Global Vision, (class action litigation, Superior Court, County of Alameda),
Ayyad v. Sprint (class action litigation, Superior Court, County of Alameda), Forcellati v. Hylands
(class action, U.S. District Court, Central District of California), and Ebin v. Kangadis Foods (class
action, U.S. District Court, Southern District of New York).

   Mr. Weir holds an MBA with honors from Northeastern University. He also holds a Bachelor of
Arts degree cum laude in Business Economics from The College of Wooster.

   Mr. Weir is a member of the Boston Economic Club, a business member of the Boston Bar
Association, serves on the Board of Trustees of the Waring School, and serves as the comptroller for
the Sybaris Investment Partnership.




                                                                            ECONOMICS AND
                                                  1                        TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 69 of 91
                          Statement of Qualifications – Colin B. Weir


  Publications and Testimony of Colin B. Weir

  Mr. Weir has co-authored the following:

Interoperability and Spectrum Efficiency: Achieving a Competitive Outcome in the US Wireless
Market (with Lee L. Selwyn) Economics and Technology, Inc., prepared on behalf of United States
Cellular Corporation, July 2012.

The Price Cap LECs’ “Broadband Connectivity Plan”: Protecting Their Past, Hijacking the
Nation’s Future (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of United States Cellular Corporation, September 2011.

Regulation, Investment and Jobs: How Regulation of Wholesale Markets Can Stimulate Private
Sector Broadband Investment and Create Jobs (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of Cbeyond, Inc., Covad
Communications Company, Integra Telecom, Inc., PAETEC Holding Corp, and tw telecom inc.,
February 2010.

Revisiting Us Broadband Policy: How Re-regulation of Wholesale Services Will Encourage
Investment and Stimulate Competition and Innovation in Enterprise Broadband Markets, (with Lee
L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of MTS Allstream, February 2010.

Longstanding Regulatory Tools Confirm BOC Market Power: A Defense of ARMIS (with Lee L.
Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of the AdHoc Telecommunications Users Committee, January 2010.

Choosing Broadband Competition over Unconstrained Incumbent Market Power: A Response to
Bell and TELUS (with Lee L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and
Technology, Inc., prepared on behalf of MTS Allstream, April 2009.

The Role of Regulation in a Competitive Telecom Environment: How Smart Regulation of Essential
Wholesale Facilities Stimulates Investment and Promotes Competition (with Lee L. Selwyn, Susan
M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on behalf of MTS
Allstream, March 2009.

Special Access Overpricing and the US Economy: How Unchecked RBOC Market Power is Costing
US Jobs and Impairing US Competitiveness (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of the AdHoc Telecommunications
Users Committee, August 2007.

The AWS Spectrum Auction: A One-Time Opportunity to Introduce Real Competition for Wireless
Services in Canada (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of MTS Allstream, June 2007.

Comparison of Wireless Service Price Levels in the US and Canada (with Lee L. Selwyn)
Economics and Technology, Inc., prepared on behalf of MTS Allstream, May 2007.
                                              2
                                                                         ECONOMICS AND
                                                                        TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 70 of 91
                            Statement of Qualifications – Colin B. Weir


Hold the Phone! Debunking the Myth of Intermodal Alternatives for Business Telecom Users In
New York (with Susan M. Gately and Lee L. Selwyn) Economics and Technology, Inc., prepared
for the UNE-L CLEC Coalition, August 2005.



   Mr. Weir has submitted the following testimony:

United States District Court, Central District of California, Kaylee Browning and Sarah Basile,
on behalf of themselves and all others similarly situated, v. Unilever United States Inc., Case No.
8:16-cv-02210, on behalf of Bursor & Fisher, P.A., Declaration submitted on October 22, 2018;
Deposition on November 1, 2018.

United States District Court, Southern District of New York, Lori Canale, individually, and on
behalf of all others similarly situated, v. Colgate-Palmolive Co., Case No. 7:16-CV-03308-CS, on
behalf of Bursor & Fisher, P.A., Declaration submitted on September 19, 2018.

Superior Court for the State of California, In and for the County of San Francisco, Michelle
Gyorke-Takatri and Katie Silver on behalf of themselves and all others similarly situated,v.Nestlé
USA, Inc. and Gerber Products Company, Case No. CGC 15-546850, on behalf of Stanley Law
Group, Declaration submitted on September 7, 2018.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, NBTY, Inc., United States
Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-11459, on
behalf of Bursor & Fisher, P.A., Declaration submitted on August 15, 2018; Deposition on
October 12, 2018.

Superior Court of the State of California, For The County of San Francisco, Deanna Gastelum
and Heather Bryden individually and on behalf of all other persons similarly situated, v. Frontier
California Inc., Case No. CGC-11-511467, on behalf of Bramson, Plutzik, Mahler and Birkhaeuser;
Declaration submitted on July 31, 2018, Declaration submitted August 13, 2018.

United States District Court, For the Southern District of New York, Suzanna Bowling,
individually and on behalf of all others similarly situated, v. Johnson & Johnson and McNeil
Nutritionals, LLC, Case No. 1:17-cv-03982-AJN, on behalf of Bursor & Fisher, P.A., Declaration
submitted on July 30, 2018, Deposition on September 6, 2018.

United States District Court, Southern District of New York, Anne De Lacour, Andrea Wright,
and Loree Moran individually and on behalf of all others similarly situated, v. Colgate-Palmolive
Co., and Tom's of Maine Inc., Case No. 1:16-cv-08364-RA, on behalf of Bursor & Fisher, P.A.,
Declaration submitted on June 15, 2018; Deposition on August 28, 2018.



                                                 3
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 71 of 91
                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Francisco Division, In re:
Chrysler-Dodge-Jeep EcoDiesel® Marketing, Sales Practices, and Products Liability Litigation
Dorun Bali, et al., v. Fiat Chrysler Automobiles N.V., FCA US LLC, Sergio Marchionne, VM
Motori S.p.A., VM North America, Inc., Robert Bosch GmbH, Robert Bosch LLC, and Volkmar
Denner, Case No. MDL 2777-EMC, on behalf of Lieff Cabraser Heimann & Bernstein, Declaration
submitted on June 6, 2018, Deposition on July 18, 2018, Reply Declaration submitted on
September 4, 2018.

United States District Court, Northern District of California, Stephen Hadley, on behalf of
himself, all others similarly situated, and the general public, v. Kellogg Sales Company, Case No.
5:16-cv-04955-LHK-HRL, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
April 30, 2018, Deposition on May 31, 2018; Reply Declaration submitted June 25, 2018;
Declaration submitted on September 20, 2018; Deposition on September 28, 2018.

United States District Court, Northern District of Illinois, Eastern Division, Teresa Elward,
Dennis Keesler, Leasa Brittenham, Kathy Beck and Nathaniel Beck, Angelia East, Sarah LaVergne,
Tony And Lauren Fitzgerald, Gregory Gray, Bethany Williams, John McLaughlin, Stacy Cisco, and
William Ferguson and Cheryl Ferguson, individually and on behalf of all others similarly situated,
v. Electrolux Home Products, Inc., Case No. 1:15-cv-09882-JZL, on behalf of Greg Coleman Law,
Declaration submitted April 20, 2018; Reply Declaration submitted on July 13, 2018; Deposition on
August 17, 2018.

United States District Court for the Northern District of California, Jackie Fitzhenry-Russell,
an individual, on behalf of herself, the general public and those similarly situated v. The Coca Cola
Company, and Does 1-50, Case No. 5:17-CV-00603-EJD, on behalf of Gutride Safier, LLP,
Declaration submitted April 16, 2018; Deposition on October 3, 2018.

United States District Court for the Southern District of New York, Josephine James Edwards,
individually and on behalf of all others similarly situated, v. Hearst Communications, Inc., Case
No. 15-cv-09279-AT, on behalf of Bursor & Fisher, P.A., Declaration submitted April 16, 2018;
Deposition on June 7, 2018.

United States District Court, Northern District of California, Jackie Fitzhenry-Russell, Robin
Dale, and Gegham Margaryan, as individuals, on behalf of themselves, the general public and
those similarly situated, v. Dr. Pepper Snapple Group, Inc., Dr Pepper/Seven Up, Inc., and Does
1-50, Case No. 5:17-cv-00564-NC (lead); Case No. 5:17-cv-02341-NC (consolidated); Case No.
5:17-cv-04435-NC (consolidated), on behalf of Gutride Safier, LLP, Declaration submitted
April 9, 2018; Deposition on April 19, 2018; Reply Declaration submitted June 6, 2018.

United States District Court for the Western District of Texas, Austin Division, Sylvia Morris,
on behalf of herself and all others similarly situated, v. Modernize Inc., Case No. 17:-cv-963-SS, on
behalf of Bursor & Fisher, P.A., Declaration submitted March 13, 2018; Deposition on
June 14, 2018.

                                                  4
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 72 of 91
                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Jose Division, In re: Arris
Cable Modem Consumer Litigation, Case No. 17-cv-1834-LHK, on behalf of Schubert Jonckheer &
Kolbe, Declaration submitted on March 9, 2018; Reply Declaration submitted April 9, 2018;
Deposition on April 11, 2018; Declaration submitted June 13, 2018.

United States District Court, Southern District of New York, In re: Amla Litigation, Case No.
1:16-cv-06593-JSR, on behalf of Levi & Korsinsky LLP, Declaration submitted on March 5, 2018.

United States District Court, Eastern District of Michigan, Toby Schechner, Barbara Barnes,
Laura Bliss, Kathleen Jordan, Kathryn Limpede, Louise Miljenovic, Candace Oliarny, Beverly
Simmons, Richard Thome And Mary Ellen Thome, V. Whirlpool Corporation, Case No. 16-cv-
12409-SJM, on behalf of Robbins Geller Rudman & Dowd, LLP, Declaration submitted
February 12, 2018; Deposition on May 15, 2018; Reply Declaration submitted May 17, 2018.

United States District Court, Southern District of California, Jose Conde, et al., v. Sensa, et al.,
Case No. 14-cv-51 JLS (WVG), on behalf of Bursor & Fisher, P.A., Declaration submitted
February 6, 2018.

United States District Court, Northern District Of Illinois, Eastern Division, Angel Bakov, Julie
Herrera, and Kinaya Hewlett, individually and on behalf of all others similarly situated,
v.Consolidated World Travel, Inc. d/b/a Holiday Cruise Line, a Florida corporation, Case No. 15-
cv-02980-HDL SEC, on behalf of Bursor & Fisher, P.A., Declaration submitted February 6, 2018;
Deposition on April 25, 2018.

United States District Court, Northern District of Illinois, Jennifer Beardsall, Daniel Brown,
Jennifer Carlsson, Deborah Cartnick, Amy Connor-Slaybaugh, Phyllis Czapski, Raelee Dallacqua,
Autumn Dean, Skye Doucette, Christopher Draus, Gerald Gordon, Alexandra Groffsky, Emma
Groffsky, Joyce Ivy, La Tanya James, Michelle Jessop, Joy Judge, Kathy Mellody, Susan Nazari,
Megan Norsworthy, Deborah Ostrander, Martina Osley, Dana Phillips, Thomas Ramon, Jr., Nancy
Reeves, Matthew Robertson, Shelley Waitzman, Jamilla Wang, and Amber Wimberly, Individually
and on Behalf of All Others Similarly Situated, v. CVS Pharmacy, Inc., Target Corporation,
Walgreen Co., Wal-Mart Stores, Inc., and Fruit of the Earth, Inc., Case No. 1:16-cv-06103, on
behalf of Greg Coleman Law, Declaration submitted December 22, 2017; Reply Declaration on
May 4, 2018.

United States District Court, Southern District of New York, Jaish Markos, individually and on
behalf of all others similarly situated, v. Russell Brands, LLC, Case No. 16-CV-04362(CS), on
behalf of The Sultzer Law Group, Declaration submitted on December 1, 2017, Deposition on
January 4, 2018.

United States District Court, Northern District of California, Siera Strumlauf, Benjamin Robles,
and Brittany Crittenden, individually and on behalf of all others similarly situated, v. Starbucks
Corporation, Case No. 16-CV-01306-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted on October 31, 2017, Deposition on December 13, 2017.
                                                 5
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 73 of 91
                            Statement of Qualifications – Colin B. Weir



United States District Court, Southern District of California, Sheila Dashnaw, William
Meier, and Sherryl Jones, individually, and on behalf of all others similarly situated, v. New
Balance Athletics, Inc., a corporation; and DOES 1 through 50, inclusive, Case No. 3:17-cv-00159-
L-JLB, on Behalf of The Wand Law Firm, Declaration submitted on September 8, 2017; Deposition
on October 5, 2017; Rebuttal Declaration submitted December 11, 2017.

United States District Court, Central District of California, Veronica Brenner, on behalf of
herself and all others similarly situated, v. Procter & Gamble Co., Case No. 8:16-1093-JLS-JCG,
on behalf of Bursor & Fisher, P.A., Declaration submitted September 5, 2017; Deposition on
October 10, 2016.

United States District Court, Eastern District of California, Joann Martinelli, individually and
on behalf of all others similarly situated, v. Johnson & Johnson And McNeil Nutritionals, LLC,
Case No. 2:15-cv-01733-MCE-DB, on behalf of Bursor & Fisher, P.A., Declaration submitted
August 28, 2017, Deposition on December 20, 2017; Reply Declaration submitted on
January 5, 2018.

United States District Court, Northern District of California, San Francisco Division, Martin
Schneider, Sarah Deigert, Laurie Reese, Theresa Gamage, Tiffanie Zangwill, and Nadia Parikka,
Individually and on Behalf of All Others Similarly Situated, v. Chipotle Mexican Grill, Inc., Case
No. 3:16-cv-02200-HSG, on behalf of Kaplan Fox & Kilsheimer LLP, Declaration submitted
August 11, 2017; Deposition on September 22, 2017.

United States District Court, Southern District of Ohio, Tom Kondash, on behalf of
himself and all others similarly situated, v. Kia Motors America, Inc., and Kia Motors Corporation,
Case No. 1:15-cv-00506-SJD, on behalf of Gibbs Law Group, LLP, Declaration submitted
July 10, 2017, Deposition on November 29, 2017.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, v. NBTY, Inc., United
States Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-
11459, on behalf of Bursor & Fisher, P.A., Settlement Declaration submitted June 22, 2017;
Declaration submitted on August 15, 2018; Deposition on October 12, 2018.

United States District Court, Northern District of California, Sandra McMillion, Jessica
Adekoya And Ignacio Perez, on Behalf of Themselves and all Others Similarly Situated, v. Rash
Curtis & Associates, Case No. 16-cv-03396-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted May 30, 2017, Declaration submitted August 25, 2017, Declaration submitted on
October 16, 2017; Declaration submitted on August 10, 2018; Declaration submitted on
November 6, 2018.




                                                 6
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 74 of 91
                             Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, Vincent D. Mullins, et al., v.
Premier Nutrition Corporation, Case No. 13-cv-01271-RS, on behalf of Blood, Hurst, &
O'Reardon, LLP, Reply Declaration submitted May 19, 2017; Deposition on July 20, 2017.

United States District Court, Southern District of California, Preston Jones and Shirin Delalat,
on behalf of themselves, all others similarly situated, and the general public, v. Nutiva Inc., Case
No. 16-cv-00711 HSG, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
May 9, 2016; Deposition on August 23, 2017; Reply Declaration submitted January 12, 2018; Reply
Declaration submitted March 2, 2018.

United States District Court, Central District of California, Southern Division, Billy Glenn,
Kathy Warburton, Kim Fama, and Corinne Kane, on behalf of themselves and all others similarly
situated, v. Hyundai Motor America And Hyundai Motor Company, Case No. 15-cv-02052-DOC-
KES, on behalf of Gibbs Law Group, LLP, Declaration submitted May 1, 2017; Deposition on
July 27, 2017; Reply Declaration submitted on October 2, 2017; Reply Declaration submitted on
October 6, 2017; Declaration submitted on March 23, 2018.

United States District Court, Southern District of California, Sherry Hunter, on behalf of
herself, all others similarly situated, and the general public, v. Nature's Way Products, LLC, and
Schwabe North America, Inc., Case No. 3:16-cv-00532-WQH-BLM, on behalf of Law offices of
Jack Fitzgerald, PC, Declaration submitted March 24, 2017; Reply Declaration submitted
May 26, 2017; Reply Declaration submitted on July 11, 2017.

United States District Court, Southern District Of New York, Joanne Hart, and Sandra Bueno,
on behalf of themselves and all others similarly situated, v. BHH, LLC d/b/a Bell + Howell and Van
Hauser LLC, Case No. 1:15-cv-04804-WHP, on behalf of Bursor & Fisher, P.A., Declaration
submitted March 16, 2017; Deposition on January 10, 2018; Supplemental Declaration submitted
January 30, 2018; Declaration submitted on March 2, 2018; Supplemental Declaration submitted on
March 30, 2018.

United States District Court, Eastern District Of New York, Brooklyn Division, Reply All
Corp., v. Gimlet Media, Inc., Case No. 15-cv-04950-WFK-PK, on behalf of Wolf, Greenfield &
Sacks, P.C., Declaration submitted March 15, 2017; Deposition on April 26, 2017.

United States District Court, Northern District of California, James P. Brickman, individually
and as a representative of all others similarly situated, v. Fitbit, Inc., Case No. 3:15-cv-02077-JD,
on behalf of Dworken & Bernstein LPA, Declaration submitted February 28, 2017; Deposition on
March 8, 2017.

United States District Court, Northern District of California, Jamie Pettit, an individual, on
behalf of herself, the general public and those similarly situated, v. Procter & Gamble Company;
and Does 1 Through 50, Case No. 15-cv-02150-RGS, on behalf of Gutride Safier LLP, Declaration
submitted February 14, 2017; Deposition on March 3, 2017; Reply Declaration submitted
May 11, 2017.
                                                   7
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 75 of 91
                            Statement of Qualifications – Colin B. Weir



United States District Court, Southern District of New York, Alan Gulkis, individually and on
behalf of all others similarly situated, Zicam LLC and Matrixx Initiatives, Inc., Case No. 7:15-cv-
09843-CS, on behalf of Bursor & Fisher, P.A., Declaration submitted on February 8, 2017;
Deposition on July 14, 2017.

United States District Court, Central District of California, Elisabeth Martin, on behalf of
herself, all others similarly situated, and the general public, v. Monsanto Company, Case No. 16-
02168-JFW (SPx), on behalf of the Law Office of Jack Fitzgerald, PC, Declaration submitted
February 6, 2017; Deposition on February 9, 2017; Reply Declaration on February 27, 2017.

United States District Court, Southern District of New York, Walt Famular, on behalf of himself
and all others similarly situated, v. Whirlpool Corporation, Case No. 16-cv-00944, on behalf of
Bursor & Fisher, P.A., Declaration submitted February 3, 2017, Deposition on August 15, 2017,
Rebuttal Declaration on March 20, 2018.

United States District Court, Central District of California, In re: 5-Hour Energy Marketing
and Sales Practices Litigation, Case No. 2:13-ml-02438 PSG, on behalf of Bursor & Fisher, P.A.,
Declaration submitted September 26, 2016; Reply Declaration submitted October 14, 2016;
Deposition on October 27, 2016; Declaration submitted on December 22, 2016; Rebuttal
Declaration submitted on March 15, 2017.

United States District Court, Southern District of Florida, Benjamin Hankinson, James Guerra,
Jeanette Gandolfo, Lisa Palmer, Donald Anderson, Catherine Long, and Lisa Prihoda, individually
and on behalf of others similarly situated, v. R.T.G. Furniture Corp., d/b/a Rooms to Go, RTG
America, LLC, The Jeffrey Seaman 2009 Annuity Trust, RTG Furniture Corp. of Georgia, d/b/a
Rooms to Go, Rooms to Go North Carolina Corp., d/b/a Rooms to Go, RTG Furniture of Texas,
L.P., d/b/a Rooms to Go, RTG Texas Holdings, Inc., and R.T.G. Furniture Corp. of Texas,
Case No. 9:15-cv-81139-COHN/SELTZER, on behalf of Cohen Milstein, Declaration submitted
September 1, 2016; Declaration submitted October 3, 2016; Deposition on November 4, 2016;
Declaration submitted on January 5, 2017.

Circuit Court Of Cook County, Illinois County Department, Chancery Division, Amy Joseph,
individually and on behalf of all others similarly situated, Benjamin Perez, individually and on
behalf of all others similarly situated, Intervening Plaintiff, v. Monster Inc., a Delaware
Corporation, and Best Buy Co., Inc., a Minnesota Corporation, Case No. 2015 CH 13991, on
behalf of Interveners, Declaration submitted August 8, 2016; Supplemental Declaration submitted
January 22, 2018.

United States District Court, Central District of California, Eastern Division, Jeff Looper,
Michael Bright, Scott Johnson, individuals on behalf of themselves and all others similarly situated,
v. FCA US LLC, f/k/a Chrysler Group LLC, a Delaware limited liability company, and DOES 1-100
inclusive, Case No. 14-cv-00700-VAP-DTB, on behalf of Gibbs Law Group, LLP; Declaration
submitted August 7, 2016; Deposition on September 29, 2016.
                                                  8
                                                                             ECONOMICS AND
                                                                            TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 76 of 91
                           Statement of Qualifications – Colin B. Weir


United States District Court, Eastern District of California, Chad Herron, individually, on
behalf of himself and all others similarly situation, v. Best Buy Stores, LP, a Virginia limited
partnership, Case No. 12-cv-02103-TLN-CKD, on behalf of Stonebarger Law, A Professional
Corporation; Declaration submitted June 24, 2016; Deposition on July 29, 2016; Supplemental
Declaration submitted September 8, 2016.

United States District Court for the Southern District of Florida, Angela Sanchez-Knutson v.
Ford Motor Company, Case No. 14:61344-CIV DIMITROULEAS, on behalf of Kelley Uustal Trial
Attorneys; Deposition on June 1, 2016.

United States District Court, Central District of California, Jacqueline Dean, on behalf of
herself and all others similarly situated, v. Colgate-Palmolive Co., Case No. 5:15-cv-00107, on
behalf of Bursor & Fisher, P.A.; Declaration submitted April 29, 2016; Deposition on July 13,
2016; Reply Declaration submitted on May 2, 2017; Declaration submitted on October 2, 2016;
Reply Declaration submitted on December 14, 2017.

United States District Court, District of New Jersey, In re: AZEK Decking Marketing & Sales
Practices Litigation, Case No. 12-cv-06627-MCA-MAH, on behalf of Seeger Weiss, LLP;
Declaration submitted February 26, 2016; Declaration submitted May 16, 2016; Deposition on
July 6, 2016; Reply Declaration submitted August 29, 2016.

United States District Court. Northern District of California, In re: Nest Labs Litigation, Case
No. 5:14-cv-01363-BLF, on behalf of Bursor & Fisher, P.A.; Declaration submitted on January 22,
2016; Deposition on March 2, 2016; Reply Declaration submitted on June 3, 2016.

United States District Court, Northern District of California, Rohini Kumar, an individual, on
behalf of herself, the general public and those similarly situated, v. Salov North America Corp.;
And Italfoods, Inc., Case No. 4:14-cv-02411-YGR, on behalf of Gutride Safier LLP; Declaration
submitted on January 19, 2016; Deposition on February 24, 2016; Reply Declaration submitted on
May 10, 2016; Declaration submitted on April 11, 2017, Declaration submitted on May 16, 2017.

United States District Court, Northern District of Ohio, Eastern Division, Christopher Meta,
On Behalf Of Himself And All Others Similarly Situated v. Target Corporation, et al., Case No.
4:14-0832-DCN, on behalf of Tycko & Zavareei, LLP, Declaration submitted January 6, 2016;
Deposition on March 15, 2016; Reply Declaration submitted on March 18, 2016.

United States District Court, District of New Jersey, Charlene Dzielak, Shelley Baker, Francis
Angelone, Brian Maxwell, Jeffery Reid, Kari Parsons, Charles Beyer, Jonathan Cohen, Jennifer
Schramm, and Aspasia Christy on behalf of themselves and all others similarly situated, v.
Whirlpool Corporation, Lowe’s Home Center, Sears Holdings Corporation, The Home Depot, Inc.,
Fry’s Electronics, Inc., And Appliance Recycling Centers Of America, Inc., Case No.
12-cv-0089-KM-JBC, on behalf of Bursor & Fisher, P.A., Declaration submitted December 28,
2015; Deposition on April 22, 2016; Rebuttal Declaration submitted June 10, 2016; Responding
Declaration submitted July 6, 2018; Rebuttal Declaration submitted on August 10, 2018.



                                               9
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 77 of 91
                           Statement of Qualifications – Colin B. Weir


United States District Court, District of New Jersey, In re: Tropicana Orange Juice Marketing
and Sales Practices Litigation, Case No. 12-cv-7382-WJM-JBC, on behalf of Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, PC.; Declaration submitted on November 6, 2015; Deposition on
January 28, 2016.

United States District Court, Northern District of California, Scott Koller, an individual, on
behalf of himself, the general public and those similarly situated v. Deoleo USA, Inc. and Med
Foods, Inc., Case No. 3:14-cv-02400-RS, on behalf of Gutride Safier LLP; Declaration submitted
on October 29, 2015; Deposition on December 21, 2015; Reply Declaration submitted on
April 3, 2017.

United States District Court, Eastern District Of New York, Patrick Hughes and Nafisé Nina
Hodjat, individually and on behalf of others similarly situated, v. The Ester C Company; NBTY,
Inc.; and Naturesmart, LLC, Case No. 12-cv-00041-JFB-ETB, on behalf of Reese LLP and
WhatleyKallas LLP; Declaration submitted October 22, 2015; Deposition on December 1, 2015;
Reply Declaration submitted on January 28, 2016; Surrebuttal Declaration submitted on
April 20, 2016; oral testimony and cross examination on September 20, 2016.

United States District Court, District Of Connecticut, Glen Grayson, and Doreen Mazzanti,
individually and on behalf of themselves and all others similarly situated, v. General Electric
Company, Case No. 3:13-cv-01799-WWE, on behalf of Izard Nobel LLP; Declaration submitted
October 15, 2015; Deposition on November 17, 2015; Rebuttal Declaration submitted
March 23, 2016.

United States District Court, District of New Jersey, Lynne Avram, on behalf of herself and all
others similarly situated, v. Samsung Electronics America Inc., and Lowe's Home Centers, Inc.,
Case No. 11-cv-6973-KM-MCA, on behalf of Faruqi & Faruqi LLP; Declaration filed
July 15, 2015; Deposition September 29, 2015.

United States District Court, District of Connecticut, Heidi Langan, on behalf of herself and all
others similarly situated, v. Johnson & Johnson Consumer Companies, Inc., Case No. 3:13-cv-
01471-RNC, on behalf of Izard Nobel LLP; Declaration filed June 23, 2015; Deposition on
July 21, 2015; Reply Declaration filed October 15, 2015.

United States District Court, Eastern District of California, Yesenia Melgar, on behalf of herself
and all others similarly situated, v. Zicam LLC, and Matrixx Initiatives, Inc., Case No. 2:14-cv-
00160-MCE-AC, on behalf of Bursor & Fisher, PA; Declaration filed June 8, 2015.

United States District Court, Central District of California, Eastern Division-Riverside
Michael J. Otto, individually, and on behalf of other members of the general public similarly
situated, v. Abbott Laboratories, Inc., Case No. 12-01411-SVW(DTBx), on behalf of Baron &
Budd; Declaration filed May 25, 2015; Deposition on June 2, 2015; Supplemental Declaration filed
July 6, 2015.




                                               10
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 78 of 91
                            Statement of Qualifications – Colin B. Weir


United States District Court, Central District of California, Russell Minoru Ono, individually
and on behalf of others similarly situated, v. Head Racquet Sports USA, a corp. and Head USA Inc.,
Case No. 13-04222-FMO, on behalf of Baron & Budd; Declaration filed April 24, 2015, Deposition
on June 30, 2015; Reply Declaration filed July 2, 2015.

United States District Court, Southern District of Florida, Vanessa Lombardo, on behalf of
herself and all others similarly situated, v. Johnson & Johnson Consumer Companies and
Neutrogena Corporation, Case No. 13-60536-SCOLA, on behalf of Morgan & Morgan;
Declaration filed March 31, 2015.

United States District Court, Eastern District of New York, D. Joseph Kurtz, individually and
on behalf all others similarly situated, v. Kimberly-Clark Corporation and Costco Corporation,
Case No. 14-01142-JBW, on behalf of Robbins Geller Rudman & Dowd LLP; Declaration filed
February 27, 2015; Rebuttal Declaration filed March 27, 2015.

United States District Court, Eastern District of New York, Anthony Belfiore, on behalf of
himself and all others similarly situated, v. Procter & Gamble, Case No. 14-04090-JBR, on behalf
of Wolf Popper LLP; Declaration filed February 27, 2015; Rebuttal Declaration filed
April 30, 2015.

United States District Court, Northern District of California, Patrick Hendricks, individually
and on behalf of all others similarly situated, v. StarKist Co., Case No. 13-0729-YGR, on behalf of
Bursor & Fisher, PA; Declaration filed January 20, 2015; Deposition on February 10, 2015; Reply
Declaration filed April 7, 2015.

United States District Court, Northern District of California, San Francisco Division, Scott
Miller and Steve Leyton, individually and on behalf themselves, the general public and those
similarly situated v. Ghirardelli Chocolate Company, Case No. 12-04936-LB, on behalf of Gutride
Safier LLP, Declaration filed January 8, 2015; Reply Declaration filed February 5, 2015.

United States Bankruptcy Court, Eastern District of New York, In re: Kangadis Food Inc.,
d/b/a The Gourmet Factory, Debtor, Case No. 14-72649-REG, on behalf of Bursor & Fisher, PA;
Declaration filed August 5th, 2014; Oral testimony on November 24, 2014.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Family Management
LLC, Aristidia Kangadis a/k/a "Mr. Aris," Andromahi Kangadis a/k/a "Mrs. Mahi," and Themis
Kangadis, Case No. 14-cv-1324-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 5,
2014; Deposition on October 9, 2014.

United States District Court, Northern District of California, San Francisco Division, Erin
Allen, on behalf of herself and all others similarly situated, v. Con Agra Foods, Inc., Case No. 13-
cv-01279-VC, on behalf of Hagens Berman Sobol Shapiro LLP and The Eureka Law Firm;
Declaration submitted August 11, 2014; Deposition on September 30, 2014; Declaration submitted
July 9, 2018.


                                                11
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 79 of 91
                            Statement of Qualifications – Colin B. Weir


United States District Court, Eastern District of California, Kyle Dei Rossi and Mark Linthicum,
on behalf of themselves and those similarly situated, v. Whirlpool Corporation, Case No. 12-cv-
00125-TLN-CKD, on behalf of Bursor & Fisher, P.A.; Declaration filed July 31, 2014, Deposition
on August 20, 2014.

United States District Court, Northern District of Illinois, Eastern Division, In re: Southwest
Airlines Voucher Litigation., Case No. 11-cv-8176, Hon. Matthew Kennelly, on behalf of Siprut
PC; Declaration filed June 4, 2014; Oral testimony and cross examination on June 16, 2014.

United States District Court, Central District of California, Western Division, In re: ConAgra
Foods, Inc., Case No. 11-cv-05379-MMM, MDL No. 2291, on behalf of Milberg LLP and Grant &
Eisenhofer, P.A.; Declaration filed May 5, 2014; Deposition on May 23, 2014; Declaration filed
June 30, 2014; Declaration filed September 8, 2014; Deposition on September 16, 2014,
Declaration filed October 27, 2014.

United States District Court, Southern District of New York, In re: Scotts EZ Seed Litigation,
Case No. 12-cv-4727-VB, on behalf of Bursor & Fisher, PA; Declaration filed March 31, 2014;
Deposition on May 21, 2014; Declaration filed on January 8, 2016; Deposition on February 10,
2016; Reply Declaration submitted June 30, 2016; Declaration submitted September 1, 2016;
Declaration submitted on October 20, 2016.

United States District Court, Central District of California, Julie Fagan, Michael Fagan,
Melissa Pennalatore, Amy Sapeika and Shelley Trinchero, individually and on behalf of all others
similarly situated v. Neutrogena Corporation, Case No. 13-cv-01316-SVW, on behalf of Izard
Nobel LLP; Declaration filed March 21, 2014; Deposition on April 3, 2014; Supplemental
Declaration filed August 4, 2014; Deposition on August 13, 2014; Declaration filed September 9,
2014.

United States District Court, Central District of California, Enzo Forcellati and Lisa Roemmich,
individually and on behalf of all others similarly situated v. Hyland's Inc., Standard Homeopathic
Laboratories, Inc. and Standard Homeopathic Company, Case No. 12-cv-01983-GHK, on behalf of
Faruqi and Faruqi; Declaration filed December 13, 2013; Deposition on February 27, 2014.

United States District Court, Southern District of Florida, Adam Karhu, on behalf of himself
and all others similarly situated, v. Vital Pharmaceuticals, Inc., d/b/a VPX Sports, Case No. 13-cv-
60768-JIC, on behalf of Thornton, Davis, & Fein, P.A., Declaration filed December 13, 2013;
Declaration filed January 6, 2014; Declaration filed March 31, 2014.

Trial Court of Massachusetts, District of Edgartown, Schepici v. JetBlue Airways Corp., on
behalf of plaintiff; Mediation on December 4, 2013.

Superior Court of California, County of Alameda, In re: Cellphone Termination Fee Cases,
Ramzy Ayyad, et al, v. Sprint Spectrum, L.P., JCCP No. 4332, Case No. RG03-121510, on behalf of
the Executive Committee; Declaration filed September 18, 2013.



                                                12
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 80 of 91
                           Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, Maria Torres, Gabriel Rojas, and
Ian Kerner, individually and on behalf of all others similarly situated v. JC Penney Corporation,
Inc.; and JC Penney Company, Inc.,, Case No. cv-12-01105-RS, on behalf of Bramson, Plutzik,
Mahler and Birkhaeuser; Declaration filed September 13, 2013; Deposition on October 2, 2013.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Foods Inc,
Case No. 13-cv-02311-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 26, 2013;
Deposition on October 21, 2013.

United States District Court, Northern District of California, Desiree Moore, on behalf of
themselves, the general public, and all those similarly situated, v. Verizon Communications,
Case No. 4:09-cv-01823-SBA, on behalf of David Schachman and Associates PC, Jacobs Kolton
Chtd., and Keller Grover, LLP; Declaration filed June 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on March 1, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 20, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 19, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 13, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 7, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 4, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on January 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 12, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 10, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on November 28, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declarations filed October 4, 2012 and November 5, 2012; Oral testimony and cross examination
on November 27, 2012.
                                             13
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 81 of 91
                            Statement of Qualifications – Colin B. Weir


American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declaration filed April 16, 2012; Oral testimony and cross examination on May 11, 2012.

United States District Court, District of Massachusetts, Marcy Cruz v. Justin Kagan, Arthur
Hegarty, Ronald Teachman, and the City of New Bedford, Case No. 1:09-cv-11793-RGS, on behalf
of Marcy Cruz, Expert Report filed February 28, 2011; Oral testimony and cross examination on
December 1, 2011.

United States District Court, Southern District of New York, Bursor & Fisher P.A., v. Federal
Communications Commission, Case No. 1:11-cv-05457-LAK, on behalf of Bursor & Fisher P.A.,
Declaration filed August 17, 2011.

United States District Court, District of New Jersey, In Re: Sprint Premium Data Plan
Marketing and Sales Practices Litigation, Master Case No. 10-6334 (SDW) MDL No. 2228, on
behalf of Thornton, Davis, & Fein, P.A., Declaration filed August 11, 2011.

United States District Court, Northern District of California, Patrick Hendricks, on behalf of
himself and all others similarly situated, v. AT&T Mobility LLC, Case No. C11-00409, on behalf of
Bursor & Fisher, P.A., Declaration filed August 7, 2011.

Federal Communications Commission, In the Matter of Applications of AT&T Inc. & Deutsche
Telekom AG for Consent to Assign or Transfer Control of Licenses and Authorizations, WT Docket
No. 11-65, on behalf of Butch Watson, Declaration filed June 20, 2011.

California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. O1 Communication, Inc. (U 6065 C), Defendant, Case No. C.08-03-
001, on behalf of the O1 Communications, Inc., Reply Testimony filed November 6, 2009; Oral
testimony and cross examination on November 16, 2009.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Oral testimony and cross examination on November 9, 2009.

United States District Court, District of New Jersey, Judy Larson, Barry Hall, Joe Milliron,
Tessie Robb, and Willie Davis, individually and on behalf of all others similarly situated, v. AT&T
Mobility LLC f/k/a Cingular Wireless LLC and Sprint Nextel Corporation and Sprint Spectrum L.P.
d/b/a Sprint Nextel and Nextel Finance Company, Civ. Act. No. 07-5325 (JLL), on behalf of
PinilisHalpern, LLP and Law Offices of Scott A. Bursor, Declaration filed under seal October 19,
2009.

California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. Pac-West Telecomm, Inc. (U 5266 C), Defendant, Case No. C.08-09-
017, on behalf of the Pac-West Telecomm, Inc., Rebuttal Testimony filed May 1, 2009.


                                                14
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 82 of 91
                            Statement of Qualifications – Colin B. Weir


Illinois Commerce Commission, Illinois Bell Telephone Company Annual Rate Filing for Non-
Competitive Services Under an Alternative Form of Regulation, Ill. C. C. Docket No. 08-0249, on
behalf of the People of the State of Illinois, Declaration filed May 2, 2008.

Federal Communications Commission, Qwest Petition for Forbearance Under 47 U.S.C. §160(c)
From Title II and Computer Inquiry Rules with Respect to Broadband Services, Petition of AT&T
Inc, For Forbearance Under 47 U.S.C. §160(c) From Title II and Computer Inquiry Rules with
Respect to Broadband Services, Petition of BellSouth Corporation For Forbearance Under 47
U.S.C. §160(c) From Title II and Computer Inquiry Rules with Respect to Broadband Services,
Petition of the Embarq Local Operating Companies for Forbearance Under 47 U.S.C. §160(c) From
Application of Computer Inquiry and certain Title II Common Carriage Requirements; WC Docket
Nos. 06-125 and 06-147, on behalf of the AdHoc Telecommunications Users Committee,
Declaration filed October 9, 2007.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Declaration filed January 5, 2007; Deposition on November 13, 2007; Oral testimony and cross-
examination on December 19, 2007; Oral testimony on January 9, 2008.

Mr. Weir has served as a consultative expert in numerous proceedings that did not result in
testimony, and has contributed research and analysis to numerous additional publications and
testimony at the state, federal, and international levels.




                                                15
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 83 of 91




                          Exhibit 2

                 Documents Reviewed
      Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 84 of 91




- Class Action Complaint, filed June 17, 2016

- 47 U.S. Code 227

- May 30, 2017 Declaration of Randall Snyder

- October 16, 2017 Declaration of Randall Snyder

- November 12, 2018 Declaration of Randall Snyder

- November 12, 2018 Declaration of Anya Verkhovskaya

- Deposition of Steven Kiser, April 13, 2017

- GC Call Detail Records

- TCN Call Detail Records

- VIC Call Detail Records

- Defendant's Account Data (including account number and fields one through ten)

- TransUnion reverse call data

- North American Numbering Plan Administration, valid US NPA, NXX codes

https://www.nationalnanpa.com/
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 85 of 91




                          Exhibit 3

                  Global Connect Data
       Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 86 of 91


                                       Global Connect
    Month        Answered    Busy         Fax      Invalid   Machine No Answer    Total
      June‐2012     14,611     4,767          207     12,282  17,236     12,886    61,989
       July‐2012    31,278     9,158          556     28,415  32,633     24,951   126,991
    August‐2012     33,046     5,408          582     34,879  29,697     21,625   125,237
September‐2012      23,825     1,607          360     25,844   19,652    12,600    83,888
   October‐2012     32,724     2,986          458     37,359  28,693     22,651   124,871
November‐2012       29,915     3,063          445     33,957   25,421    18,614   111,415
 December‐2012      24,459     2,441          587     26,282   21,997    12,132    87,898
   January‐2013     13,868     1,490          274     15,296  12,218      7,062    50,208
  February‐2013     26,809     3,096          705     27,853  23,394     14,291    96,148
    March‐2013      23,539     3,535          746     21,309  21,417     11,014    81,560
      April‐2013     8,601       797          228      7,411    8,096     4,559    29,692
      May‐2013      27,193     2,760          646     28,253  24,201     12,426    95,479
      June‐2013     23,538     4,139          567     23,087  18,877     11,260    81,468
       July‐2013    23,013     4,218          571     24,530  20,960     11,253    84,545
    August‐2013     29,841    11,174          694     23,335  26,939     17,946   109,929
September‐2013      26,420     9,985          751     18,593   25,620    16,365    97,734
   October‐2013     26,817     7,732          626     15,854  24,416     14,264    89,709
November‐2013       32,237     8,820          750     24,558   27,661    13,535   107,561
 December‐2013      22,022     4,663          383     21,279   20,356    15,363    84,066
   January‐2014     31,583     6,481          654     30,113  29,527     12,754   111,112
  February‐2014     42,151     8,195          730     41,807  39,756     18,212   150,851
    March‐2014      59,395    42,405          839     49,665  47,954     34,496   234,754
      April‐2014    77,626    22,283       1,181      53,636  57,841     61,522   274,089
      May‐2014      52,402     7,576          669     27,577  34,296     32,277   154,797
      June‐2014     49,055    14,495          627     26,467  36,314     23,128   150,086
       July‐2014    60,244    14,277          943     46,248  49,591     24,745   196,048
    August‐2014     54,190    14,695       1,006      42,650   46,475    34,512   193,528
September‐2014      27,705    17,712          449     47,691   30,058   139,108   262,723
   October‐2014     48,209    16,012          666     25,834  42,608     34,762   168,091
November‐2014       50,568    16,134          605     27,090   46,336    27,609   168,342
 December‐2014      69,028    19,564          855     38,085   61,743    30,694   219,969
   January‐2015     68,502    31,277          766     44,650  65,318     32,311   242,824
  February‐2015     67,008    15,191          665     37,582  58,496     35,843   214,785
    March‐2015      65,178    12,625          328     38,492  51,555     36,754   204,932
      April‐2015    55,953     7,776          463     36,488  56,902     21,910   179,492
      May‐2015      42,286     9,102          316     28,439  42,541     17,589   140,273
      June‐2015     46,782    10,538          200     34,823  50,190     22,482   165,015
       July‐2015    57,727    10,395          288     38,340  59,410     28,579   194,739
    August‐2015     58,678    37,575          486     28,856  48,221     33,095   206,911
September‐2015      70,659    35,835          431     25,264   57,842    34,149   224,180
   October‐2015     65,651    18,827          488     25,874  55,650     34,611   201,101
November‐2015       62,155    13,110          694     26,470   46,243    31,394   180,066
 December‐2015      60,969     7,263          631     29,160   48,359    28,421   174,803
   January‐2016     47,092     4,971          379     20,465  40,146     20,321   133,374
  February‐2016     52,121     5,832          302     22,398  50,325     24,401   155,379
         Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 87 of 91


                                         Global Connect
      Month        Answered    Busy         Fax      Invalid   Machine No Answer    Total
      March‐2016      67,925     7,206          385     33,440  59,726     27,782   196,464
        April‐2016    66,729     7,075          268     32,142  67,426     23,605   197,245
        May‐2016      34,557     3,793          153     14,643  35,706     13,285   102,137
        June‐2016     27,899     3,807          118     12,293  25,684      9,775    79,576
         July‐2016    77,166    18,461          369     41,092  72,247     32,613   241,948
      August‐2016    121,338    25,585          693     60,597 107,787     47,151   363,151
  September‐2016     115,107    22,572          625     54,093 106,116     52,478   350,991
     October‐2016     99,517    13,176          485     41,264  91,669     40,396   286,507
  November‐2016      109,307    16,158          546     53,596 106,566     47,856   334,029
   December‐2016      95,463    17,488          422     44,187   87,425    37,108   282,093
     January‐2017     94,461    26,125          350     41,275  90,011     32,880   285,102
    February‐2017     71,598    22,970          273     34,005  67,155     30,150   226,151
      March‐2017      42,288    10,515          164     18,495  41,028     14,141   126,631
        April‐2017     2,982       507           11      1,117    3,853     1,117     9,587
        May‐2017         357        31            1         72      582       145     1,188

Total              2,943,367   707,454      30,660 1,826,851 2,646,162   1,560,958 9,715,452
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 88 of 91




                          Exhibit 4

                          TCN Data
                                          Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 89 of 91


                                                                                                    TCN
                                      Answered         Answered      Answered Linkcall                     Invalid Unknown  Machine                             Machine 
Month                 Answered                                                            Busy   Invalid                                      Machine Hangup                    No Answer Total
                                      Hangup           Linkcall      Abandoned                             NPA‐NXX            Delivered                         Undeliverable
      January‐2017            1,576                0            82                      9    565   4,641                   37               0            30,255               0      11,778    48,943
    February‐2017             5,852                0           196                     32 1,556 13,491                     59               0            77,474               0      33,510 132,170
       March‐2017             9,872                1           688                    186 2,250 24,026                     93               0           154,907               0      66,706 258,729
         April‐2017          17,853               11         1,162                    247 3,407 41,102                    281               0           282,662               0     126,349 473,074
         May‐2017            16,742                8         1,655                    261 2,986 43,941                    174               0           285,125               0     118,961 469,853
         June‐2017           18,691                4         1,088                    150 2,883 50,206                    152           1,066           312,006             784     130,888 517,918
          July‐2017          17,426               11         1,827                    127 2,911 45,724                    177           4,428           305,125           3,191     125,980 506,927
       August‐2017           10,557                0         2,965                    127 4,990 42,097                    307           3,236           270,665           2,218     113,182 450,344
  September‐2017             11,123                2         3,183                    148 6,300 39,468                    305           7,267           273,844           5,290     113,158 460,088
     October‐2017            10,396                0         2,051                     76 6,286 35,765                    325             608           260,579             334     115,935 432,355
Total                       120,088               37        14,897                  1,363 34,134 340,461                1,910          16,605         2,252,642          11,817     956,447 3,750,401
Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 90 of 91




                          Exhibit 5

                           VIC Data
                                                                             Case 4:16-cv-03396-YGR Document 262-1 Filed 02/15/19 Page 91 of 91

                                                                                                                                                            VIC
                       3 Tone      Area Code                             DIAL NEW               Hang Up     Link Back  Message ‐  Message ‐ Party  Message ‐ VIC Voice    No              On Hold             Party      Party Transfer  Phone In The       UNKNOWN            Unable To        Voice Mail ‐ 
       Month          Intercept     Changed         Busy    Call Error    ENTRY       Fax      Salutation   Transfer   Hang Up       Connect             Mail           Answer   No Ring Hang Up     Other   Connect       Hang Up        Skip Table      DIRECTIVE 8454     Transfer Party      Hang Up          Total
         June‐2012          435                 0       187          0            0      115            0           0        138                 0                    0    1,294       24      232        45      390                   0            0                 102               237           2,329        5,528
          July‐2012         795                 0       291          0            0      119            0           0        168                 0                    0    2,030       23      314        46      409                   0            0                  97               326           2,918        7,536
       August‐2012          954                 0       452          1            0      215            0           1        278                16                   17    2,764       18      392        99      602                   0             0                 18               992           3,007        9,826
  September‐2012            307                 0       116          1            0       46            0           2         86                39                   76      729        9      154        33      205                   0            0                  20               190           1,299        3,312
     October‐2012           861                 0       309          0            0      143            0           0        221                 0                    0    1,724       17      249        59      400                   0             0                 16               219           2,679        6,897
  November‐2012             797                 0       265          1            0      127            0           1        179                47                    0    1,912       11      194        74      334                   2             0                  4               371           2,436        6,755
   December‐2012            948                 0       353          1            0      193            0           2        322                29                    0    3,313       19      225        71      388                   0             2                 38               888           2,946        9,738
      January‐2013        1,911                 0       720          0          102      447            0           0        467                 0                    0    4,625       41      341       126      936                   8             0              1,802               950           4,632       17,108
    February‐2013           920                 0       411          0            0      183            0           0        215                 0                    0    2,497       22      320        67      465                   2             0                 20             1,404           3,483       10,009
       March‐2013           745                 0       383          0            0      207            0           0        204                 0                    0    2,119       44      299        91      407                   0             0                 25             1,589           3,571        9,684
         April‐2013         679                 0       341          0            0      161            0           0        276                 0                    0    2,326       30      273       109      435                   0            0                  32             1,550           3,537        9,749
         May‐2013           591                 0       297          0            0      143            0           0        182                 0                    0    1,661       20      223        62      323                   1             0                 10               670           2,494        6,677
         June‐2013          771                 0       388          0            0      132            0           0        192                 0                    0    2,901       20      272        54      437                   0            0                   6               649           2,716        8,538
          July‐2013         189                 0       142          0            0       34            0           0         54                 0                    0      651        6       72        51      113                   0            0                   3                48           1,088        2,451
  November‐2013                0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                   6                  0                 0          6
   December‐2013               0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                  29                  0                 0         29
      January‐2014             0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                   8                  0                 0          8
    February‐2014           971                 0       498          0            0      213            0           0        298                 0                    0    2,405       40      315        92      799                   0             0                 19               229           4,027        9,906
       March‐2014           323                 0       278          0            0       88            0           0        102                 0                    0      770       17      137        61      395                   0             0                 11               152           2,137        4,471
         April‐2014         724                 0       333          0            0      164            0           0        176                 0                    0    1,651       42      225        73      744                   0             0                 12               198           3,457        7,799
         May‐2014           331                 0       302          0            0      114            0           0        115                 0                    0    1,487       52      149        35      459                   0             0                 16               393           2,780        6,233
         June‐2014          548                 0       788          0            0      330            0           0        224                 0                    0    2,299       48      196       138      904                   0            0                   3               364           4,980       10,822
          July‐2014         333                 0       207          0            0      182            0           0        136                 0                    0    1,100       29      117        31      373                   0            0                   4               325           2,582        5,419
       August‐2014          739                 0       358          0            0      200            0           0        174                 0                    0    1,570       18      200        95      522                   0            0                   5               180           3,036        7,097
  September‐2014            405                 0       224          0            0      171            0           0        206                 0                    0    1,991      182      157       125      352                   0            0                  10               138           2,076        6,037
     October‐2014         1,476                 0       348      1,481            0      620           91          71        393            1,153                 2,575    5,554        8      134       306    1,047                   0            0                  16                87           5,151       20,511
  November‐2014             536                 0       180        350            0      432           27          22        166              352                   800    3,208        1      177       174      657                   1             0                 10               341           5,064       12,498
   December‐2014             68                 0       116         66            0      171            3           2        150                46                   89    2,241        1      119       203      604                   1             0                 12               857           4,725        9,474
      January‐2015           41                 0        75          0            0      135            0           0        116                 0                    0    2,049        0      105       143      455                   0             0                 11               621           3,497        7,248
    February‐2015            36                 0        58          0            0      141            0           0        149                 0                    0    2,373        4      111       123      496                   0             0                  0               397           3,633        7,521
       March‐2015           120                 0        81        145            0      145           15           8        179              164                   367    2,562        6      126       122      607                   0             0                  5               104           4,031        8,787
         April‐2015          69                 0        59         54            0      153            2           7        161              104                   184    1,952        3      109        70      455                   0             0                 20               416           3,196        7,014
         May‐2015            33                 3        50          0            0      102            0           0        116                 0                    0    1,823        3      112        62      486                   0             0                 14               465           3,458        6,727
         June‐2015           40                 0        70          0            0      122            0           0        124                 0                    0    2,656        2      133       181      456                   0            0                  13               668           3,384        7,849
          July‐2015          91                 1        79          0            0      215            0           0        205                 0                    0    3,926        7      144       121      802                   0            0                  22               521           4,930       11,064
       August‐2015           32                 0        53          0            0      105            0           0         97                 0                    0    1,412        1       84        37      329                   0             0                 16               422           2,356        4,944
  September‐2015             72                 2       107          0            0      239            0           0        228                 0                    0    3,167        4      167        95      691                   0            0                  54               428           5,098       10,352
     October‐2015            77                 0        94          0            0      216            0           0        242                 0                    0    3,920        1      140        98      620                   0             0                 23             1,264           5,564       12,259
  November‐2015              77                 1       105          0            0      183            0           0        183                 0                    0    3,145        2      113        87      610                   0             0                 10               584           5,029       10,129
   December‐2015            123                 0       209          0            0      313            0           0        288                 0                    0    6,236        1      231       194    1,045                   0             0                 14               717           7,856       17,227
      January‐2016           65                 0       127          0            0      147            0           0        217                 0                    0    3,083        3      201       254      675                   3             0                 16             1,568           5,692       12,051
    February‐2016            78                 0       171          0            0      225            0           0        299                 0                    0    4,911        3      316       159    1,347                   1             1                 78             1,399           8,853       17,841
       March‐2016            63                 0       111          0            0      141            0           0        318                 0                    0    3,912        4      264       101    1,116                   4             0                 29             2,571           9,528       18,162
         April‐2016         121                 0       177          0            0      212            0           0        407                 0                    0    5,664       10      419       931    2,001                   1             0                  4             2,210          13,500       25,657
         May‐2016           133                 0       160          0            0      262            0           0        416                 0                    0    7,316       21      430       155    1,935                   1            0                   5             1,923          13,845       26,602
         June‐2016          132                 0       208          0            0      316            0           0        445                 0                    0    7,585       14      474       234    1,755                   2             0                 33               968          12,946       25,112
          July‐2016         155                 0       159          0            0      354            0           0        336                 0                    0    6,711        5      323       297    1,357                   3            0                  17               847          10,679       21,243
       August‐2016          201                 0       200          0            0      358            0           0        435                 0                    0   11,479        8      445       347    1,577                   2             0                 50             2,009          13,279       30,390
  September‐2016            292                 0       334          0            0      455            0           0        629                 0                    0   12,442        9      450     3,170    2,365                   0             0                 31             2,293          18,810       41,280
     October‐2016           271                 0       253          0            0      357            0           0        621                 0                    0   10,596        7      394     3,734    2,253                   4             0                 35             3,481          20,526       42,532
  November‐2016             204                 0       227          0            0      250            0           0        496                 0                    0    8,714        5      282     2,711    1,559                   2             0                 65             1,800          14,216       30,531
   December‐2016             53                 0        55          0            0       82            0           0        215                 0                    0    2,609        5      132       407      468                   0             0                 40               741           6,989       11,796
      January‐2017          142                 0       145          0            0      226            0           0        364                 0                    0    6,188       11      292       576      971                   0             0                 19             1,904           9,016       19,854
    February‐2017            60                 0        89          0            0       78            0           0        210                 0                    0    3,089        2      236       177      684                   0             0                 54             2,733           6,286       13,698
       March‐2017            12                 0        14          0            0        7            0           0         58                 0                    0      499        0       58        33      120                   0             0                 19               530           1,691        3,041
         April‐2017            0                0         0          0            0        0            0           0           0                0                    0        5        0        0         0         0                  0            0                  41                  0                 0         46
         May‐2017              0                0         0          0            0        0            0           0           0                0                    0        0        0        0        25         0                  0            0                   0                  1                 0         26
         June‐2017             0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                  57                  0                 0         57
          July‐2017            0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                  21                  0                 0         21
       August‐2017             0                0         0          0            0        0            0           0           0                0                    0        0        0        0         0         0                  0            0                   2                  0                 0          2
Total                    20,150                 7    11,757      2,100          102   10,489          138         116     12,676            1,950                 4,108 184,846       883   11,777    16,964   39,935                 38              3              3,172            46,932         297,038      665,181
